I declare resumed the session of the European Parliament adjourned on Tuesday 20 June 2006.
Ten years after the Dutroux case, Belgium is once again in the throes of an horrendous drama. Two girls, Stacy Lemmens and Nathalie Mahy, have been murdered. Their names have been added to those of Julie and Mélissa, to those of An and Eefje and to that of Leyla. I would like to express my condolences to their families on behalf of the European Parliament.
Some people may see this as an individual isolated case that only affects the victims, but when does an isolated case become an issue for society? I believe that we are dealing with an issue for society and that, whether in Belgium or in any other country where such tragedies may take place, we cannot remain indifferent when it is innocence itself that is being murdered.
It is our duty to consider thoroughly why and how this kind of behaviour continues to take place in our developed and civilised societies. That should be another purpose of politics: to prevent it, to help the families of the victims and also to prevent people from forgetting and therefore allowing similar dramatic events from happening again in the future.
I do not therefore believe that we are yielding to the surge of current public opinion when we stand and remember these victims: because we are not dealing with a single isolated event that warrants no more than a mention in the newspapers; no, we are dealing with a real problem being faced by our society which has a lot to do with the black depths of the human soul.
While I was preparing this speech, I also heard the news of a tragic rail accident which is likely to have caused 40 deaths and hundreds of injured in Valencia.
I therefore believe that this is an appropriate time for us all to observe a minute’s silence in memory of all of these victims.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting on Thursday 29 June 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendment has been proposed.
A request has been received from the Committee on Civil Liberties, Justice and Home Affairs, pursuant to Rule 168, to return to committee the report by Mrs Roure on the protection of personal data (police and judicial cooperation), the vote on which was scheduled for tomorrow.
Do you wish to explain the committee's proposal, Mrs Roure?
Mr President, I would like my report on the framework decision on data protection to be referred to the Committee on Civil Liberties, Justice and Home Affairs.
May I remind you that during the last plenary session we asked the Council for a position and a clear commitment on the amendments proposed by the European Parliament. We have still not had a response from the Council.
I know that the Finnish Presidency intends working very closely with us on this subject. That is why we need more time and why we are asking for the report to be referred to committee and for tomorrow’s vote to be deferred until the September part-session.
The next item is the one-minute speeches on matters of political importance.
– Mr President, with the World Cup being held in Germany, I feel obliged to take this opportunity to congratulate the organisers and the German Government on their safety measures – which are functioning perfectly – and, more importantly, on the hospitality being extended to foreign citizens visiting Germany.
I should like to take this opportunity to highlight the fact that the European Parliament's efforts, both on the resolution on racism in football and on measures to combat forced prostitution during the World Cup, which I denounced in plenary, have paid off.
Billions of television viewers around the world are watching and hearing our message during transmission of the football results. It is without doubt a unique success on the part of the European Parliament.
I visited Germany during the World Cup and I noted that the German authorities, in cooperation with FIFA, had taken our suggestions on board and that the measures were having positive results. Many of them are now experiencing in Germany the enthusiasm and anxiety for their teams and are celebrating their victories together. They will return home, where discrimination, racism and xenophobia await them after the intermission for the World Cup.
Let this happy intermission be an example to us; it showed us that Europe and the entire world can understand differences in a climate of equality, harmony and mutual respect.
The uprising in the Polish town of Poznan, the first revolt against the dark dictatorship enveloping Central Europe, started fifty years ago, in June 1956. As a Hungarian MEP, I believe that it is particularly important to remember the heroes of the democratic movement in Poznan, because the Hungarian revolution in the autumn of 1956 was partly based on and inspired through solidarity with this movement.
Although the dictatorial Communist regime in Eastern Europe only collapsed a few decades later, in 1989, it is clear that the heroic self-sacrifice of several thousand Poles and Hungarians constituted the first step towards freedom. These democratic movements fighting for civil rights showed the world that the Polish and Hungarian nations' love of freedom cannot be suppressed, and that it could not be suppressed even by Soviet tanks and Communist collaborators.
Here in Europe, in the European Parliament, we are building the Europe of the future, but in order to be successful, we need to know our history well. We should not forget that fifty years ago, fundamental values such as democracy, freedom, independence and human rights were already so valuable that thousands of people were ready to sacrifice their lives for them. Only in the knowledge of these facts will we be able to appreciate the results that we have achieved together.
Mr President, the Council, the Commission and the Committee of the Regions have reached agreements with the Spanish Government on the use of Spain’s co-official languages in their activities.
The Bureau’s rejection of a similar agreement in the European Parliament has led to passionate calls for it to reconsider its decision. The President of the and the President of the Galician Parliament have both sent messages calling for a decision in favour.
The Bureau is going to deal with this issue again at its meeting today. As the Community institution directly representing the European citizens, this Parliament cannot close its doors to a form of institutional cooperation that will provide it with means to intensify its relations with the citizens and to give their linguistic rights a European dimension.
Diversity, a source of mutual openness and wealth, is the genuine meaning of European unity and a genuine counter-balance to the homogenising tendencies of globalisation.
– Mr President, last week the Turkish press reported that the Turkish Ministry of Home Affairs was conducting an enquiry into the role of the Mayor of Diyarbakir who, according to allegations by the Turkish Government, supported the protesters during the episodes which took place in this town a short while ago.
At the same time, the Turkish authorities have prevented 41 Kurdish visitors from leaving Istanbul because their Iraqi passports contain both Arabic and Kurdish script.
How can we negotiate with a country in which there are no fundamental democratic institutions and which also snubs us as an institution, given that the Turkish Minister of Foreign Affairs, Mr Gul, has refused to appear before next week's Committee on Foreign Affairs?
Let us take decisions which will ensure that there are no surprises in store in a few years' time. We may not be here, but we need to be careful as to what we leave behind for those who come after us.
Mr President, the adoption at the most recent plenary session of a resolution which slanders first and foremost Poles and the radio station , making unfounded allegations of homophobia, anti-semitism, xenophobia and racism, is a scandal against which I have received thousands of protests, including those asking whether any of the 301 Members who sanctioned this Machiavellian lie have ever listened to .
The resolution has already been cited with the aim of inciting violence against my nation and against the radio station in question, which also has non-Catholic listeners. I would therefore like to ask whether this is what tolerance means in the European Union; a European Union in which a minority imposes its views on millions of citizens, and attempts to impose not only a superstate with one government, military and currency, but also a single legitimate ideology, something with which Poles are particularly familiar from their experience of previous totalitarian systems?
I would also like to take this opportunity to appeal to the young Member from Finland to show some respect for the truth and for women, something which even a less sophisticated culture requires as a minimum.
Thank you very much, Mrs Krupa. I must point out that they have not only written to you. The President of Parliament has also received a letter from the President of the Polish Parliament expressing his concern and rejection of the resolution adopted by the European Parliament. That letter has been passed on to the members of the Conference of Presidents where it will be subjected to political analysis at its next meeting.
– Mr President, in all the countries of Europe there is the capital and a large city: there are Madrid and Barcelona, there are Paris and Lyon, there are Rome and Milan. In Greece, there is no shortage of cities competing with the capitals in terms of quality of life.
In Greece, we have our second city, Thessaloniki, the symbol of all the Balkans, a city with a two-and-a-half thousand year history, which bears the name of Alexander the Great's sister, that is how far back it dates, a city which was the cultural capital of Europe ten years ago and which is in a terrible state. It has three times the pollution of any city in Europe. It does not have even 100 metres of intersections. It has no trams, no metro, not even a flyover. The people are suffocating: it takes about two hours to travel five kilometres.
So we need to do something. Mrs Hübner had the kindness to tell me the mayor's position is ineffective; in other words, he has not asked for anything. However, this does not mean that the people of Thessaloniki need to have the quality of life which they have. We need to do something.
We are currently celebrating the 550th anniversary of a victory of worldwide importance. We are celebrating the fact that ten thousand soldiers in a Hungarian border fortress, called Nándorfehérvár in those days and Belgrade today, managed to stop the one hundred thousand-strong Turkish army.
This was a tremendous victory, because three years after the fall of Constantinople not only the Balkans, but Western Christendom too was in extreme danger when the Sultan started to advance along the Danube. The Pope was so relieved and happy that he ordered the bells to be rung at midday in every church, every day. This is why church bells have been ringing at midday in Christendom for over five hundred years.
After the Nándorfehérvár victory, the Turks did not dare threaten the Western world for seventy years, and the ensuing huge social and economic boom allowed capitalism to take hold. The victory also demonstrated that Christendom was able to defend its values when it acted in union, because the victory against the numerically superior enemy was shared by West European mercenaries too, some of whom, however, fought on the Turkish side as well. A strategic alliance was formed between the Catholic kingdom of Hungary and the Balkan nations, especially the Serbs and Albanians, which later included Wallachia too.
Unfortunately, volunteer crusaders arrived only from Hungary and our East European region, although solidarity should have been reciprocal then, just like it should be today.
– Mr President, I should like to denounce before the European Parliament today's unacceptable decision by FIFA to suspend the Hellenic Football Federation and to ban the staging of international matches in Greece, the country which organised such spectacular Olympic Games and in which the sporting ideal was born.
In its response to a question about the legal framework of professional football, the competent Commissioner, Mr Figel, told me that the national authorities are basically responsible for clarifying the legal framework relating to the staging of sports at Member State level. The Commission, as guardian of the Treaties, has to ensure that Community law is fully respected and applied.
FIFA has passed a decision that undermines this vertical relationship between the European Union and the Member States and is unacceptable. The Commissioner said, and I quote, that FIFA and UEFA, insofar as they are engaged in economic activities, must ensure that they comply with the legislation of the European Community. We have case law.
– ( Mr President, the trial of the Palestinian doctor and Bulgarian nurses in Libya reopened three weeks ago. The procedure chosen is a very complicated one and will make it very difficult for international organisations to help defend the rights of these persons who have been wrongly imprisoned. In fact, the procedure involves only one hearing a week. You can see how difficult it is going to be to organise their defence. Moreover, everyone knows that, materially speaking, the crimes of which they are accused are implausible and that these citizens have been held in prison and tortured for seven years.
May we therefore join together in saying to Libya that our only concern, now and in the future, is to help young Libyans who are infected with Aids. In no case, however, do we want Libya to take citizens hostage, be they from Europe or anywhere else in the world. We must say to the authorities, in the name of human rights, in the name of respect for Libya, ‘release them!’
The Memorandum of Understanding concerning the implementation of the Nabucco gas pipeline project was signed in Vienna over the past week. This is obviously good news, at a time when we continue to receive mainly negative news from the natural gas market.
Following the supply problems experienced at the beginning of the year, further problems are predicted for winter, and prices are rising; also, in a manner not unrelated to this, Russia is using its position as a gas supplier as one of its political instruments, in an increasingly obvious fashion. Therefore, the vulnerability of Europe and European consumers is continuously increasing.
In this situation, the twenty to thirty billion cubic metre capacity of the Nabucco pipeline would tangibly increase gas supply security in the European Union within a decade. This would be due to the fact that Nabucco provides a simultaneous diversification both in respect of the transit route and the source of procurement, compared with other proposals that would only provide an alternative transport route for the existing infrastructure.
Therefore, we should welcome the Memorandum of Understanding signed last week, and we can state that at this time, Nabucco does not have any real competitors in terms of increasing the European Union's natural gas supply resources.
Mr President, there is something to which I should like to draw your attention. On 10 July 2003, Sibel Yalvac, a 21-year old, mentally-retarded woman from Rotterdam was arrested at the airport of the Indonesian capital of Djakarta. On 6 April 2004, she was sentenced there to 10 years’ imprisonment for smuggling drugs. Two independent Dutch experts, a psychologist and a probation officer, have examined Sibel and declared her to be not fully . She has difficulty distinguishing between cause and effect, is gullible, has a great deal of fantasy and cannot count to 12. Sibel has been exploited by ruthless criminals for their drugs trade and now faces years of hell.
It so happens that in Indonesia, each year around Independence Day, which falls on 17 August, there is a possibility of gaining amnesty. Together with my fellow countryman, Mr van Bommel, who is a member of the Dutch Lower House, I have started a campaign to ask the Indonesian Government to be lenient and, given her special circumstances, to grant Sibel amnesty. On behalf of Sibel and her desperate family, the ‘Help Sibel’ campaign is asking for your support in this matter.
Mr President, a few days ago, on 29 June, the 120th anniversary of the birth of Robert Schuman took place, one of the founding fathers of a united Europe. It is a shame that this anniversary went by so unnoticed; it is a shame because I do not know how this honourable statesman would feel if he were here today and could see how the European Parliament is breaking yet another barrier protecting the human species from destructive biomedical experiments.
We have to call a spade a spade. The funding of research into human embryos and embryonic stem cells under the Seventh Framework Programme, a Programme which is necessary in other respects, creates a dangerous testing ground with respect to . Human embryos are not objects; they are the beginnings of a human being just like you, like me and like all of us. How does this fit in with respect for the Charter of Fundamental Rights, for instance, which states in Article 1 that ‘Human dignity is inviolable. It must be respected and protected’? How does this fit in with respect for the legislation which is binding in many Member States of the European Union, including Poland? How does this fit in with respect for the religious beliefs of many Europeans? That is why I appeal for reflection and for halting this decision.
Mr President, ladies and gentlemen, I should like to point out a worrying development to you and to my fellow MEPs: the deterioration that I feel is taking place in relations between the European institutions and that section of civil society that is represented by consumer associations. The latest event that I should like specifically to point out (though there have been others) is what happened recently at the European Food Safety Authority.
In accordance with Article 25 of Regulation (EC) No 178/2002, the 14 members comprising the management board must include four members that should have – and I quote from the text – ‘their background in organisations representing consumers and other interests in the food chain’. It says 'and' and not 'or' in the article but, in actual fact, only members representing interests were appointed.
Mr President, I too should like to pay tribute to the Polish citizens who, 50 years ago, stood up in Poznań for their freedom, dignity and social justice against a Communist dictatorship introduced by the Soviet Union. This autumn will also mark 50 years of the Hungarian revolution. These anniversaries remind us of a task still to be accomplished: the integration of our historic heritage to unite people’s perception of history in all parts of Europe.
Mr President, I expected you to mention the Poznań uprising in your introduction today. Tomorrow I will be interested to learn more about the Franco dictatorship in your native country. Still, I expect you to show an equal interest in the history of central and eastern Europe.
Mr President, ladies and gentlemen, last month, we held a debate here in response to the tragic deaths in Antwerp of a two-year old girl and her Malian nanny who died at the hands of an 18-year old lunatic. Ten days ago, my city of Antwerp was once again startled by brutal and racist violence when in broad daylight and right in the city centre, six young immigrants stamped a 53-year old train driver to death on a public transport bus, because he dared to ask them to keep the noise down. This reminds me of those two French men, Jean-Claude Irvoas and Jean-Jacques Le Chenadec, who were lynched during last year’s riots in the French for similar reasons.
These too are incidents of racism, of anti-white, anti-Flemish and anti-French racism. I therefore dare express the hope here that this House, concerned as it is about every form of xenophobia and intolerance, will once again organise a debate on a matter of topical and urgent importance, that matter being the explosive situation involving migrants in the districts of some major European cities. At least then, the most courageous gesture of my murdered fellow-countryman will not have been in vain.
Mr President, 18 months ago I was one of the signatories of the appeal, signed by over 50 Members, which called for Parliament to support the opening of accession negotiations with Turkey. I also voted in our Parliament for the door to be opened to Ankara. It is therefore all the more regrettable that today there are reports in the world press of another attempt on the life of a Catholic priest in Turkey. The priest is injured but has survived the attack. Sadly, this is not the first attack on a clergyman, a non-Muslim, in that country. The previous attack had a tragic end as the priest was killed. Personally, I am worried about Turkey’s failure to respect religious freedom. I am not the only one who is worried. This makes the road to European Union membership longer for Turkey. Even supporters such as myself, who are in favour of enlarging the European Union structures to include this country, believe this to be the case.
– Mr President, I should like to express my deep concern about the situation in the Middle East and my support for the Palestinian people.
Events following the abduction of the Israeli soldier and Israel's reprisals are, on the one hand, harming the Palestinians as a political entity, with their representatives, be they ministers or parliamentarians, being abducted and with citizens' being deprived of passports and residency rights, and are impoverishing the entire nation, given that bridges, schools and pumping and electricity stations are being bombed and set on fire, on the other.
Apart from direct humanitarian aid and the call for both sides to act in a mature and responsible manner, we must also set other objectives and analyse the situation, the causes, the aims of each side and the means being used to achieve them and we must also analyse our own political conduct.
European citizens are calling on us to defend the principles of legality, international law and solidarity. They are also calling for us to defend the European national and Community resources used to finance the infrastructure works of the Palestinian Authority which are then destroyed in Israeli attacks.
Mr President, this afternoon the decision will be made as to whether, finally, the citizens of Catalonia, the Basque Country and Galicia will be able to address the European Parliament in their respective mother tongues.
I hope that the letters from the Presidents of the Parliaments of Catalonia and Galicia which have been addressed to the Presidency will help to win the respect and support of those people who have opposed what will be a great step forward in terms of bringing more than 11 million speakers of those languages closer to the European Union.
It is just one step, a first step, on the basis of which we will have to move forward towards full recognition of the rights of these citizens, who have made their resolutely European tradition and vocation one of the pillars of their democratic societies.
Ladies and gentlemen, I would also like to make it clear that, when we advocate the use of these co-official languages of the Spanish State by its citizens in their relations with the Union, we are also defending the linguistic rights of all those speakers of languages of the current EU Member States – rights that have not yet been fully recognised in the normal functioning of this Parliament; these citizens have our full support.
Thank you, Mrs Badia. Thank you for alerting me to the existence of the letters from the Presidents of the Parliaments of Catalonia and Galicia, which are not scheduled to be put to the Bureau today. Parliament’s services will ascertain whether those letters have arrived or whether they are still on their way to us.
– I wish to greet the workers from Opel General Motors in the Azambuja region of Portugal in this plenary session, who are currently fighting for their jobs and for the future of the company, following the threat of manufacturing being transferred abroad. If this threat materialises, thousands of jobs will be lost and the social and economic impact will be devastating.
Parliament has adopted a number of resolutions putting forward a series of recommendations on company relocations. I therefore feel it is vitally important for Parliament to examine what initiatives the Commission has taken with a view to implementing the following measures: making Community aid conditional on long-term agreements on employment and local development, as Parliament has proposed; setting up a register of companies relocating and benefiting directly or indirectly from public incentives, thereby failing to meet their contractual obligations; refusal to grant or requirement to return Community funding for companies that fail to meet their contractual obligations in full – I wonder how many times this has been implemented; practical measures adopted by the Commission to support the workers and to foster the economic recovery of the regions affected by relocations; and the drafting of a Code of Conduct to prevent company relocations.
Mr President, I would like to draw your attention to another case of discrimination that has arisen recently. My colleague hired a car from Europcar in Brussels to drive to Strasbourg. The hire company’s representative explained to him that the car could not be used in the countries of the East and indicated the forbidden areas. I found that very strange because Europcar operates in all the new member countries. How is that possible?
I have myself hired cars for two years in Budapest and I was able to drive from Budapest to Brussels. I did not, however, travel from Brussels to Budapest with a car from the same company. The explanation given was that it was a very dangerous area. Now, statistics show that fewer cars are stolen in Slovenia and Hungary than in some countries of the Fifteen. That is no doubt a detail, but it reminds you of the case of the Polish plumber.
We shall find out what has happened so that we can prevent any kind of discrimination and because we cannot carry on adding cases. After the Polish plumber, we cannot now get into the case of the Belgian car.
I am sure that Mr McCreevy will have taken good note.
Mr President, ladies and gentlemen, I should like to speak about a serious incident that took place only a few hours ago: 18 emigrants have drowned while heading for the Canary Islands, and another two emigrants were found dead this morning at the Melilla fence, between Morocco and Spain.
According to a statement made by a representative of the Melilla Government, the two people would appear to have been shot dead. We, in this House, have already previously denounced the Spanish civil guard's use of firearms on immigrants. The Spanish daily claims that handguns have been used in an intimidatory fashion to deter immigrants who wanted to cross the Melilla border.
Mr President, we believe that all of this is very serious and we would ask you whether it is possible for the Bureau to ascertain the truth of these claims, with a view to determining whether it is true that the Spanish civil guard has used firearms to prevent immigrants from being able to climb over the Melilla fence.
We feel that all of this is very serious and we believe that the European Parliament should urgently intervene on this matter, with a view to preventing further deaths at the border between Morocco and Spain.
Mr President, I would like to draw your attention to a problem which arose a few weeks ago, and which is a recurrence of a problem which also arose last year. The matter concerns raids on Polish construction companies in Germany and their destruction. Many companies are scared to talk about this, and some have told of incidents which occur during the inspections carried out by finance officers or customs officers, and which remind me of scenes from the Second World War.
I will give you just one example. The company , which has operated on the German market for 16 years, was checked during the past weeks by 250 officials. The German newspaper printed on its front page a photo of a Polish worker standing in front of a wall with his hands up against the wall, being inspected by customs and finance officers. This company has been in operation for 16 years. The company’s computers were confiscated, as was the sum of EUR 1.2 million. How are these companies supposed to operate in the European Union?
The Irish peace process is at a critical juncture. The Irish and British Governments have set 24 November 2006 as the date for agreement to be reached among the political parties. However, Ian Paisley’s Democratic Unionist Party has shown no interest in power-sharing or in progress and it has been allowed by the two governments to prevent progress being made.
The Irish and British Governments must act to bring about the full implementation of the Good Friday Agreement of 1998, which is an international treaty. I urge the Finnish Presidency to encourage everyone concerned to make progress and would ask Parliament and the President to join in this call. Without such progress, the peace process is in danger of unravelling further.
Mr President, in his written declaration, the Communist Daniel Strož accuses Estonians of mass execution of Jewish people during the Second World War. It is a harsh lie which is not based on fact. On the contrary, Jewish people have lived side by side with Estonians as one family for centuries. Already in 1925, Estonia adopted an act of cultural autonomy for ethnic minorities. It was an extraordinary event in the whole world at that time, and Jewish people entered our state in their golden book.
During the Second World War, Estonians helped and rescued Jews, and in memory of that, a tree of gratitude has been planted in Yad Vashem Park in Jerusalem. Estonia was the only occupied country where provoking programmes did not succeed. I do not know what made Daniel Strož publish it. Was it foolishness or something else? It does not matter.
Mr President, the car manufacturing plant in Warsaw which, until 2000, was owned by the Korean company Daewoo managed to avoid bankruptcy, paid off 92% of its debts and cut two thirds of jobs thanks to the determination of its management and staff. The plant asked the Polish Government for a loan in line with the restructuring plan. A recommendation from the EU Commissioner for Competition is needed in order to receive this loan. The plant has valuable long-term contracts, which means that there should have been no difficulty in obtaining approval for the loan. However, after a meeting with the Polish economy minister in Brussels, there are reports in the media that the Commissioner for Competition is considering refusing to recommend the loan. This will damage the factory and amount to an attempt to drive it into bankruptcy, and, most importantly, will be harmful to fair competition in the European Union.
Such a refusal by officials in Brussels will mean that they are acting not for the common good but in the interest of a select number of capital groups and car corporations. That is something we cannot support.
That concludes this item.
The next item is the interim report by Mrs Wallis, on behalf of the Committee of Inquiry into the crisis of the Equitable Life Assurance Society, on the crisis of the Equitable Life Assurance Society [2006/2026(INI) (A6-0221/2006).
. Mr President, it gives me pleasure to present our interim report and I would like to thank our secretariat, the Chairman of our committee and the members for their support and work. The starting point for this report has been a disastrous personal event for thousands of EU citizens: the loss of their pension investments. The challenge now for us as the European Parliament is to exercise our supervisory powers over EU legislation. We have perhaps a once-in-a-generation chance to look in detail at the implementation process of EU law, taking one particular directive as an example. Did we the institutions get it right? Did the Member States get it right? How can we do better in the future? This fits well with our wider, better legislation agenda.
In presenting the interim report, first let me deal with two items regarding the process: one general and one particular. This is the first such committee of inquiry in ten years. Each time we have the chance to learn how to do this better in future, to build our own institutional knowledge.
We have, as always, been asked to produce an interim report but, to report properly we need all the evidence, all the studies, all the answers to our inquiries to be available. Having to produce an interim report as a matter of form is something of a distraction, although of course we like to keep our colleagues informed as to where we are. Maybe we can think about this question for the future.
This brings me to the particular aspect. Our inquiry is about the EU aspects of this case. Others have already made extensive inquiries in the UK and another, even more in-depth inquiry is due from the British Parliamentary Ombudsman in November 2006. It would be foolish for us to publish our report in advance of the information that report is likely to contain. The UK Ombudsman has had substantial access to many UK actors in this drama. It makes no sense for us to repeat the exercise, but equally it would make no sense for us not to take account of these findings. Hence we will need a little more time. This is foreseen in the report and we will ask the House to endorse our request for probably a couple more months to produce our final report.
Let me come to the ground that we have covered. This is set out mainly in the annex to the report. We have set up our working method, which involves a number of comparative studies; these have been commissioned. We have already heard a wealth of evidence, most importantly from many of the victims. Their stories have been heartrending. They have made me angry – angry that they have been let down by their experience of our internal market for financial services. For them it has not produced extra choice, but rather the loss of life savings with no redress mechanisms available.
We have learnt more details about the Commission’s implementation checks – or rather I should say checklist. Maybe we need to look for more checks in the future. We have seen the difficulty of inserting EU legislation into the existing fabric of Member States’ legal and regulatory systems. It does not always fit. We have seen that we can raise undue expectations by what is written in EU law particularly, in this instance, about the availability of compensatory mechanisms. When it gets to Member-State level, maybe something gets lost in translation.
Then there is the big missing part of the jigsaw: access to justice. Where is this in a country-of-origin regime? Let this be the real lesson to all of us. In this inquiry we have heard from victims sent from pillar to post. The Commission has now admitted, in a note to us on home and host country authorities, that this does not work. Let me read: ‘The directive can only work smoothly if there is good cooperation between home and host state authorities. It is not a satisfactory situation, where aggrieved policyholders are referred by the host state authority to the home state authority and are then sent back by the home to the host authority, thus to find themselves unable to have their case examined by either. The Commission plans to seek further discussions with Member States.’ I should jolly well hope so! If this inquiry does nothing else, I hope that we can put this injustice right.
That is an indication of where we have got to as of now; there will be much more to come.
. Mr President, I should like to pay tribute to the excellent work already carried out by the Committee of Inquiry into the Equitable Life affair under the leadership of Ms McGuinness and the rapporteur, Ms Wallis.
The interim report under discussion today provides a useful summary of the committee’s mandate and programme of work. As the report says, it is too early to draw conclusions. The committee continues to collect evidence. We all await with interest the second report of the UK Parliamentary Ombudsman.
The Commission has, from the start, declared its readiness to cooperate fully with the Committee of Inquiry. We have provided all the documentation and information requested by the committee and will continue to provide whatever support we can. I will be more than happy to appear before the committee in November.
The Equitable Life affair has caused much anguish and financial loss for many citizens and we must draw appropriate lessons for the future. In that context, our ongoing Solvency II insurance project is aimed at contributing to the financial strength of all EU insurance undertakings. Solvency II intends to enhance policyholder protection and to overhaul and deepen EU regulation and supervision in the insurance area. Risk-oriented calculations of the solvency requirements of insurance undertakings would be introduced. Under Solvency II, the calculation of insurance liabilities will be harmonised and convergence of supervisory practices will be fostered.
I am confident that those efforts will create a framework that helps to prevent this kind of financial crisis happening again.
. Mr President, I am something of a thorn between two roses: Ms Wallis, who spoke so well today as the rapporteur, and the able and charming Ms McGuinness, the chairman of our committee. That means that I often find myself caught between the two of them, but the work they have done is excellent and what Ms Wallis has spoken about today proves that point.
We have had several meetings at which many organisations and individuals have presented evidence that confirms me in my judgement that this special committee was very necessary. We have been much impressed, angered and even moved by those speaking to us and the financial and emotional losses they are experiencing. We have also heard from some of those who are responsible for regulation. So far, I do not think there is any evidence of negligence or criminal activity, but I would characterise their behaviour so far as benign complacency.
There are as yet no firm conclusions, but one loophole has been exposed. If a German or an Irishman buys a policy from a British company, it is the British regulator who is responsible for the financial probity of that company. The German or Irish regulators appear to play no role, but that does not help the EU citizen, for whom it is impractical, inconvenient and costly to pursue concerns with the British regulator, even supposing he were interested.
The Commission needs to address this. We continue our investigation, but we have no magic wand to restore the fortunes of the aggrieved policyholders. As Ms Wallis said, we must close the loopholes, learn from what has gone before and improve the position next time, especially as it relates to the activities of the Commission.
. Mr President, I welcome the debate tonight on this interim report by Mrs Wallis, which has largely been agreed by consensus within the Committee of Inquiry.
One of the extraordinary aspects of this issue is the fact that those outside the UK who purchased policies from Equitable Life did so believing that they had European Union protection and that the regulators in their own country would protect them. They then discovered some years ago that, in fact, they have no protection whatsoever. When the 8300 investors in Ireland, who were putting money aside for their pensions, and about 4000 such investors in Germany went to their respective regulators, they were told to go and talk to the UK regulator. This is not the way that people expected to be dealt with.
This report highlights another important aspect: the manner in which this has come to the House through the Committee on Petitions. That committee is one of the most effective ways of bringing Europe close to the citizens.
The Commissioner and others have said that it is too early yet to draw conclusions. However, one of the conclusions I have come to is that we need to look closely at the manner in which financial services are regulated, because it would appear that we expect a regulator to do two functions which are distinctly different. One is to protect the stability of the financial services market, and the other is to protect the interests of the investor. At one level it may be that this is possible, because clearly an investor in pension funds is interested in having a stable market. However, when it comes to the crunch – when a treasury may face large claims – does the regulator protect the market or protect the investor? In this particular instance the UK Treasury was directly responsible for regulating Equitable Life and it would have been faced with claims for billions of pounds sterling had it found that Equitable Life should close down. It did not choose to do so. I would argue that we need to look closely in Solvency II at what regulators are expected to do and separate out those two functions.
. Mr President, firstly I would like to thank Ms Wallis for her report. I agree that it is too early to draw conclusions; however, I would like to make a few observations.
The first is about solvency. Whether or not the company should be considered to have been solvent during the time leading up to the crisis has several consequences. That affects the policyholders’ possibilities of defending their rights and interests, but it also has an impact upon the responsibility of the UK authorities and, possibly, the Commission.
The UK authorities strongly emphasised that Equitable Life had never had any problems with solvency and always complied with EU law. The UK authorities also indicated that there are a number of different ways of valuing assurance companies. If there are several ways of calculating solvency, how is it possible to make a proper analysis?
It is clear that the directive seeks to ensure that an assurance company is not managed in such a manner that it may jeopardise the undertaking’s solvency in the long term. It is also clear that the directive obliges Member States to take such measures with regard to the undertaking, its directors or managers, or the persons who control as are appropriate and necessary in order to prevent or remedy any irregularities prejudicial to the interests of the assured persons.
I doubt whether this has happened. The fact that the UK authorities always considered Equitable Life solvent also had repercussions on customers and authorities in other Member States. It appears that both customers and authorities in Ireland and Germany were taken by surprise when the crisis broke out.
Another observation I have, which concerns the country of origin principle, is the question of monitoring and provision of information. The UK authorities, who were responsible for monitoring the activities of the company in other Member States too, never informed those Member States that there was a problem. Maybe it was because they did not want to recognise this. Frankly, in hindsight, it does not look as if the supervision has worked.
The second problem with the home country of origin rule is the lack of redress for consumers, who have been sent back and forth by the national authorities. Consumers who trusted that the European Union would guarantee them an equivalent position and safeguards if they bought assurance on the internal market as they would if they had bought on the national market found themselves in a situation where nobody would accept responsibility for their efforts to obtain damages for their losses.
From a consumer point of view, the home country of origin principle turned out to be a real ping-pong game. There seems to be a large vacuum in EU legislation here. The EU should take more measures to protect individual citizens.
. Mr President, first of all I would like to congratulate Mrs Wallis, who is a very experienced lawyer and an excellent rapporteur. We have heard a whole series of reports prepared by Mrs Wallis which have been characterised by outstandingly precise legal language and a brilliantly clear description of the facts. Mrs Wallis is also a member of the Committee on Petitions. I have the honour and pleasure of working with her on that committee and I always regard her work with great respect. This also applies to the report we are discussing today.
The case of Equitable Life was first sent to the Committee on Petitions. The committee is very pleased that the case is being discussed at a plenary session of the European Parliament.
Insurance matters are incredibly sensitive issues. We all remember well the Lloyds case which we recently looked into. These are cases which are damaging to large numbers of people, in this case the many thousands of people who trusted the insurance company Equitable Life with their future. Just when they reach old age it turns out that they have been left without means and a great injustice has been committed against them. We must look into the matter very carefully but there is also another matter related to this case and that is the effectiveness of our actions. Mrs Wallis very aptly said that it is not simply a matter of implementing or adopting the directive but a matter of both implementing the directive and involving everyone who is affected by the directive.
Therein lies the problem which we often face, namely that decisions of the European Parliament as well as those of other European bodies are sometimes not as effective as they should be. It should be important to us, when Parliament adopts a certain position, for that position on the matter (at the moment I am thinking of the insurance cases, and the Equitable Life case in particular) to be enforced in its entirety, so that it does not merely end with a Parliament decision or a Parliament resolution. It must end with the making good of the damage done to a very large number of people, and the effectiveness of our work is incredibly important here.
Mrs Wallis proposed in her report that our House should address this matter and adopt a position which would facilitate the work of the committee in the future. I strongly appeal for all the suggestions put forward by Mrs Wallis in her report on behalf of the Committee of Inquiry to be supported by the House.
I congratulate Mrs Wallis and I hope that a satisfactory conclusion will be found to this matter as well as for those people who have suffered damages as a result of the Equitable Life case.
Mr President, this is a rare occasion for me: I have more than one minute’s speaking time and for once I am not going to disagree with anyone!
I should like to emphasise one or two things that have been said and look at them from a slightly different perspective. There are a number of practical issues that Ms Wallis touched on, as indeed did Sir Robert Atkins. The reality is that we have had many potential witnesses on our list; we have heard a few; and there are a great many more that we need to hear if we can. That includes many of the most important witnesses.
Another practical problem is that too many of these witnesses have come forward at the same meeting, so there has been very little time to interrogate them. There has been no real cross-examination; they are not under oath; we have not been able to subpoena them; and there is the practical problem that flows from the inevitable requirement of interpretation. Taken together those are fairly serious weaknesses, although the committee is collectively doing its very best to overcome them.
To give you an illustration of what I am talking about, the British Government turned up en masse. A spokesman for the Treasury, the Financial Services Authority and the Government Actuary all arrived together, clearly having rehearsed their parts to the nth degree. They hunted as a pack, they stood together and we were unable to prise them apart or to check facts because they had come to admit nothing and to concede nothing. Even their answers to specific questions were evasive. To give you one vivid illustration, they denied that the Government or the equivalent department had any knowledge of problems with Equitable Life ten years before we knew – and we have proof that they did.
With regard to the point about shared management, which has been raised by others, it seems to me that, in this case, shared management is turning out to be no management at all. The Irish thought that the British Government was checking on Equitable Life. If they were, they were saying nothing. So, the Irish were kept in ignorance.
If today, for example, a Latvian financial services company started conducting business all over the European Union, it seems each Member State would assume that the Latvian Government was itself satisfied, but that would not necessarily be the case. This is not a reflection on Latvia, just an example. However, if that company was outside the European Union, every Member State would check thoroughly. That is a problem.
Mr President, as the person chairing the Committee of Inquiry, I can reassure Mr Mote that those witnesses who did not answer be back – we have a guarantee! I would urge the members of the committee to sharpen their interrogating skills and we will get answers, because that is a priority. I would say to my eloquent friend, Sir Robert Atkins, that, whilst he described me and the rapporteur as roses, we intend rather to be thorns in the side of the system, because there is something rotten here. People have been badly burnt and the system has failed them.
We have heard from all the petitioners of the disasters suffered by individuals. I agree with the rapporteur that this interim report is something of a distraction, but an important one just the same, because it will awaken Members of this House to the importance of detail. We vote here, we go home and we forget that in a couple of years the votes we take here are implemented in Member States. Sometimes we get it wrong as legislators and I think Equitable Life might yet prove that.
We have not reached any conclusions yet, but one thing we have established is that the regulators were playing games of ping-pong with policyholders. It is important to thrash out the rights of the host country and the obligations of the home country.
In my view, there is a key question to be answered. Some say they know the answer, but I have not come to any conclusion. Who knew of the difficulties in Equitable Life and when? Were others notified? In other words, were Member States’ regulators in other countries informed as soon as possible? Is it not the case that the directives, as they are implemented, would not allow a regulator to reveal confidential information that might dissuade a policyholder from investing in companies with problems like Equitable? That is a key question.
Beyond the work we are doing today, there is no doubt that Equitable has left a sour taste for the losers and others who are watching events unfolding and it does nothing to help those who are trying to encourage citizens to invest in pensions. What we find out from our investigation will be key for the future. Everyone tells us that with Solvency II life will be great in the future, but it will not be unless we get the regulations right.
In conclusion, you can have all the regulation in the world, but if there is not a committed individual watching and guiding for all the Member States, it will amount to nothing. Finally, who is regulating the regulators? Is it the Commission?
Mr President, first of all, let me say that I welcome the report by Mrs Wallis. Investigations into the Equitable Life Assurance Society are becoming more and more painstaking, and the deeper we delve, the more we are compelled to recognise what a tangled web of events we are actually examining and how much has actually gone wrong at all sorts of levels.
With our resolution today we will reaffirm that governments, parliaments and the responsible authorities in the Member States, and particularly in the United Kingdom, must do more to assist the committee of inquiry in the fulfilment of its mandate, for the principle of cooperation in good faith which is enshrined in the Treaties must be upheld.
The committee of inquiry has explicit powers to request documents and to summon and question witnesses, but it is also entitled to have its questions answered. The answers given by people in positions of responsibility at the committee’s hearings, however, have been far from satisfactory. To be precise, this applies to the answers given by both the British Financial Services Authority and the Commission. The fact is that, in the case of the Equitable Life Assurance Society, no one either feels responsible or wants to accept responsibility, and the policyholders are left hanging.
Imagine policyholders in Cologne or in Galway trying in vain to obtain information. From one month to the next they are being strung along. If it comes to the point that even a committee of inquiry is being fobbed off with politically correct and legally safe answers, how much worse must it be for the woman in Cologne or the man in Galway who, as a policyholder, is personally affected, whose money is at risk, who is perhaps approaching retirement age and now has to scramble after his or her pension.
There are two things we can and must do: firstly, we must make the best possible use of the mandate given to us in the committee of inquiry to establish clarity, so that policyholders are finally shown where the faults and weaknesses lie. Secondly, all of us, and especially the Committee on Economic and Monetary Affairs, must endeavour to ensure that the Solvency II project provides greater security in future for all concerned, so that we no longer need a committee of inquiry to discover whether the fault lies in European legislation, in the way it has been transposed by a Member State or in a company’s mismanagement.
Mr President, the report we are discussing here today is very much an interim report into the collapse of Equitable Life Assurance Society in Britain. Due to the very technical nature of the European Parliament’s investigations into this issue, this Committee of Inquiry is going to take a lot more time to complete its work. This is a very serious business for the European Parliament. We should recall that, from an Irish perspective alone, over 6500 Irish citizens lost their pension investments either in total or in part as a result of the collapse of Equitable Life Assurance Society.
In this day and age, when there is so much EU regulation concerning the governance of financial investments, this is simply an intolerable and unacceptable situation. It is not, as Mr Mote said, that the Irish were kept in ignorance: they were treated differently. I say that it is intolerable and unacceptable for any company, financial or otherwise, to treat its policyholders differently. They should be treated the same, whether they are British, Irish or German.
The committee has already invited a number of key witnesses to the European Parliament, including from the following categories: pensioners’ groups, the Equitable Life Members’ Action Group; British and Irish policyholders, representatives of the Equitable Life Assurance company; and representatives from the Financial Affairs Directorate at the European Commission. The committee is going to have to invite more witnesses if it is to get down to the nuts and bolts of how the UK life assurance market has operated in recent years. The committee is also going to need more time to carry out a comprehensive, comparative analysis into the operation of similar life assurance markets in Germany and in Ireland.
The European Parliament is carrying out a very serious inquiry and the Committee of Inquiry is going to need more time to complete its work. I urge Members of this House to give it that time and to give it every means at the disposal of this Parliament to complete its work.
Mr President, I would like to thank the rapporteur, Mrs Wallis, for an excellent interim report, as also the Chairman, Mrs McGuinness, who will, I am sure, be a thorn in the side of the regulators and ensure that we can get to the bottom of what actually happened with Equitable Life.
Equitable Life is the world’s oldest assurance company; right up to the end of 1999, even Westminster MPs’ pension funds were still being invested in the company. Thousands of investors have lost money because of the cost of over-bonusing ‘with-profit’ life assurance policies. Many assurance companies offer with-profit policies – I have several such policies myself – but provided the company does not pay out more bonuses than it can afford the system works perfectly well. In my opinion, from the mid 1990s until 2000 the Equitable Life Assurance Society over-bonused its with-profit policies, which showed on paper at least that Equitable Life had the best results of all major assurance companies, thus encouraging people to take Equitable Life policies out.
The problem is that the cost in real terms of overvaluing the policies meant that Equitable Life paid out nearly GBP 6 billion more than it earned between 1997 and 2000. No assurance company, however large, can afford such sums.
From the information and evidence collected for the committee, it all seems very convenient that so many people carrying out the checks and balances of the company came very late to the party: i.e., the present board of management took over in 2000 after the company had all but ceased taking on new business; the Financial Services Authority was not created until late 1999, so it is not responsible for what happened before it came into existence; the financial actuaries advising the UK Government before the FSA was formed maintain that Equitable Life was always solvent, although one actuary giving evidence to our inquiry did admit there are up to six ways of valuing an insurance company.
The committee has heard from many people who invested in Equitable Life and who have lost a great deal of money, which has caused them great hardship. The committee will carry on its work and we are determined to find out what went wrong with Equitable Life so that these problems do not happen in the future. We will try to get the best deal for those who have Equitable Life policies.
Mr President, Mrs Wallis’s report is an interim report, since the Committee of Inquiry still has a lot of work to do.
In any event, a parliamentary committee of inquiry is not a court of justice. In other words, this committee is not going to be able to decide whether the British authorities have behaved correctly or incorrectly in their regulation of this field; that is a job for the courts of justice.
What are being exposed at the moment are shortcomings in the European Union’s rules, since they are intended to make it possible for activities of this kind to be carried out across national borders. What we are detecting at the moment is that there is no control mechanism for activities crossing national borders.
As the representative of the Commission has said, each national authority is theoretically responsible for supervision, but, when the company collapsed, neither the Irish authorities nor the German authorities were able to do anything, because the company’s subsidiaries and branches in their respective countries were closed at that point. The 6 500 pensioners that Mr Ó Neachtain was talking about, in Ireland, and the thousands of pensioners in Germany, did not therefore have any opportunity to exercise control.
As I said before, a parliamentary committee is not a court of justice, but it can draw conclusions from a legislative point of view. I believe that the lesson we can now draw in this sense is that, at the moment, the principle of mutual recognition, the so-called ‘Community passport’, is not enough.
When laying down Community rules, an effective control mechanism must also be established, which, eliminating the principle of country of origin or country of provenance, makes it possible for the European Union institutions to monitor the operations of institutions operating across national borders.
I believe that that is the most important conclusion we can draw so far.
Mr President, I would like to begin by congratulating Mrs Wallis on her work on this interim report and on the clarity of her proposals; I would also like to say how much I agree with her proposed approach. I also agree with her on the points that must be examined in the weeks and months ahead.
The exercise the Committee of Inquiry is engaged in is not an easy one. It needs first of all to look for the causes of the situation in which Equitable Life policyholders find themselves. In this regard, everything that the motion for a European Parliament resolution asks for and requires must be approved.
Much is at stake, and the limits of the exercise need to be all the clearer because of that. As the previous speaker said, we must not lose sight of the fact that this is a parliamentary Committee of Inquiry. It is not a court of law able to hand down decisions on penalties or compensation. The information collected will, at the most, be useful for defending the victims’ interests, furnishing them with evidence that may be used in any proceedings they may take.
On the other hand, the results of the investigations may make a crucial contribution to the development of European regulation. They may reveal the inadequacies of the rules laid down or the failings in how they are applied. There will, no doubt, be more general lessons to be drawn by Parliament itself, by the Member States and by the Commission when it comes to regulating and monitoring the decisions that are taken.
The work that has begun must therefore be continued accurately, determinedly and dispassionately, and with no ambiguity as to the expected outcome, lest undue expectations again be raised for the victims.
Mr President, most of what needs to be said has been said already. I commend Mrs Wallis’s report. It is a very thorough interim report. I particularly welcome the request that we delay for three months. It is vital that we do not rush to judgment and that we await the outcome of the inquiries that are being undertaken in the United Kingdom. Of course we must look at the causes of this situation and the crisis that occurred, and particularly at the application of Community law. In that respect I am pleased to be speaking before Commissioner McCreevy. I look forward to what he has to say.
It is vital, as I have said, that we do not rush to make a judgement. The witnesses have been extremely forthcoming and cooperative with the Committee of Inquiry. Uppermost in our minds, as the former speaker said, is that we have some recourse to justice, but we must certainly ensure that another Equitable Life crisis never happens again. Those people did what, arguably, we ask all good citizens to do: provide for their retirement, their future. They did so in what should be arguably one of the safest investment pots in any investment industry. It failed to be so, on the evidence that we have before us.
I commend the report and the work of the temporary committee.
. Mr President, as has been pointed out, drawing conclusions at this stage would be premature.
The Commission looks forward to continuing working with the Committee of Inquiry. The aim is to see how we can ensure that Community and national law is properly implemented and applied. The single market offers advantages for consumers. Policyholders should be able to rely on their financial institutions and the fact that their solvency is ensured. We must ensure that consumers have viable means of redress. I look forward to the committee’s recommendations on the problems experienced by policyholders in various Member States and how they could be avoided.
However, I would not accept that the Equitable Life affair calls into question the basis of internal market in the insurance sector. As Lord Penrose stated in his report on the affair, the origins of this crisis go back many years. National supervision is constantly developing and improving, whilst at European level the Solvency II project will provide a more coordinated and risk-based system. But no system can be guaranteed to prevent all market problems.
I think we should avoid a more or less useless debate on host versus home state control. Host state control would not have made a difference in this case. In a single market, supervisors should cooperate. Both supervisors have roles to play. However, I certainly agree that we should not and cannot accept a ‘passing the buck’ attitude. That is definitely something that we need to address.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
As a company, Equitable Life was in financial trouble for a long time. However, the growing crisis was concealed from policyholders. What is worse, new policyholders were solicited and presented with a false impression of a company with a secure future in which their funds would prosper. The regulators failed.
In 2001, Equitable Life lost a case in the UK that made it impose exit penalties on UK policyholders, though money for Irish policyholders was supposed to be ring-fenced and safe. Despite this, two years later in 2003, exit penalties worth about 20% of the value of Equitable Life policies were imposed on Irish policyholders. The regulators failed.
Since this time Irish Equitable Life policyholders have lost their investment, which in many cases means their life savings. They have been denied justice by the UK, Irish and EU authorities though they are entitled to redress and protection when regulators fail.
Their case has been before this Parliament’s Committee on Petitions for a year and a half. It is time for this Parliament to stand by the victims of failed regulatory mechanisms and to insist that an equitable settlement be finalised for the policyholders of Equitable Life.
The next item is the joint debate on the following:
- A6-0170/2006 by Mr Muscat, on behalf of the Committee on Economic and Monetary Affairs, on further consolidation in the financial services industry (2006/2081(INI));
- the oral question (O-0069/2006 B6-0317/2006) by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs, on mergers and acquisitions developments around Europe’s stock exchanges.
, . The issues brought up by the debate we have before us are many, important and sensitive. For this reason, I choose to begin by immediately giving attention to the main emphasis of this report, on which a wide convergence has significantly been reached in the Committee for Economic and Monetary Affairs. We have four messages to put across.
First of all, we acknowledge the consolidation process in the field of financial services as one which has so far had positive economic effects. Secondly, it is the justly regulated, transparent market, free of unjustified obstacles, which decides what the level of consolidation should be. Thirdly, our role as legislators is to ensure that this process, particularly the acquisition and the merging of banks, leads to greater competition and not to the creation of new monopolies. Fourthly, competition should mean a true and wider choice among quality products and services, reaching the broadest possible spread of consumers.
In my opinion, consumers should be the ones who benefit from the possible advantages of this process. I do care that financial institutions gain from consolidation, but I am much more interested in the greatest benefits going to the consumer, in the form of wider choice, better products, more efficient services and more competitive prices. By consumers, we mainly understand individuals and families, especially those who are more vulnerable. However, to these we should add companies, above all small and medium-sized companies which are the core of our economy, and which should be given the service they deserve.
At this point, those who share my social ideal may find themselves confused. Yes, it is good that consumers have more benefits thanks to consolidation, but should it be the workers of financial organisations who pay the price? We cannot bury our heads in the sand and pretend that this problem does not exist. News about the acquisition and merging of companies often does not excite workers with the new prospects that this may entail for them. On the contrary, we cause them to worry that the money-saving moves being mentioned, and those yet to be mentioned, take place at the expense of their working conditions, or even worse, at the expense of their job. Is there no solution at all? I have no doubt that serious institutions look to other methods of efficiency before considering turning towards the workers, but there are some who do not set the example of social responsibility towards the community.
The point we surely need to support is the one which workers' representatives from around Europe made with me: that is, the need for them to be informed and involved in the process as early as possible. There is another point related to this. Countries' economies, especially those in transition or in the process of developing, are not simply a cow which is there to be milked. Corporations have the duty to truly invest in these countries, with the creation of new and better work opportunities which provide access to a higher quality of service. The new environment being formed in the field of financial services will push vital questions onto us as legislators, among them the issue of supervision.
Many of the national authorities are doing an excellent job, but the issue is much bigger than this. Given the shape that the market is taking, is the field of supervision still good enough to protect delicate interests, such as those of the economy and of consumers? There are many different answers to this question, even among ourselves. Nevertheless, we need to begin discussing them, and not leave them on the shelf. If we do not begin to deal with these questions, the danger will be that in the not-so-distant future, when a crisis may arise, we will not have the tools to face it, whatever these tools may be. It is also for this reason that the main recommendation of the report is to ask for a committee of independent experts, so that in a period of six months from when the mandate begins, it provides us alternative proposals which we can consider before taking decisions in this field.
It would be remiss of me not to end my intervention by thanking all those who helped in the drafting of this report. Firstly, I would like to express my gratitude to my colleagues in the Socialist Group in the European Parliament and the representatives of the other groups for the proactive way in which we worked. I would also like to thank Commissioner Charlie McCreevy and his Cabinet for always being ready to discuss. I also thank those who took the time to put forward their opinions on the report, the secretariat of the Socialist Group, and the secretariat of the Committee for Economic and Monetary Affairs.
Mr President, Commissioner, fellow colleagues, I believe that we have a concrete, balanced and positive report, which can send a strong signal that the European Parliament has a clear vision for this sector, which is of such importance to our economies and to our citizens.
Mr President, Commissioner, the European Parliament’s Committee on Economic and Monetary Affairs thought it necessary, at this stage, to put an oral question on the state of discussions concerning mergers and acquisitions developments around Europe’s stock exchanges.
I said Europe’s stock exchanges because we in this Parliament’s Committee on Economic and Monetary Affairs have for many years now been working for the construction, consolidation and integration of a European financial market, and I think the question we are faced with today is really whether or not there should be European stock exchanges. We as legislators cannot in fact be interested in every segment of the financial market, since this question, no doubt the most fundamental, is solely a matter of strategy for the market players. The issue lies beyond that: it is an issue of public interest that the legislator needs to take hold of and to which the Commission, as the holder of the legislative initiative, cannot remain indifferent.
The situation of the stock exchanges today reminds me of the history of the euro, and I want to draw your attention here to something we all need to remember: without political intervention, that is if it had been left to market forces alone, the euro would not exist today, or else it would be quite different from what it now is: a currency that inspires confidence, that is shared by so many Member States and that so many Member States aspire to adopt.
What we need for the stock exchanges is a solution in the same spirit as the euro: a solution whose conception goes beyond mere market forces and market logic. From this point of view, Commissioner, you who have the law-making initiative have a tremendous responsibility. That is something, of course, that you share with Mrs Kroes, who has her own responsibilities in the field of competition.
What concerns observers and many parliamentarians today, however, is that the Commission, despite its power of initiative, remains content to arbitrate between opposing interests, analysing market situations and assessing the chances of getting a text passed in the Council, instead of trying to rise above all that and take a European perspective.
From this point of view I believe we must follow the negotiations about stock exchange restructuring very closely because there is one point, Commissioner, and you are as aware of this as I am, that very much determines the state of those negotiations: it is not what happens on the securities market, but what happens in the back office – a question that has been before the Commission for years.
A number of us in Parliament thought we ought to deal with the back office at the same time as talking about the market. Some, because it corresponded to their market strategy, wanted to keep the two separate. They now have the text on the market and think that competition ought to reign supreme in the back office. Some of the questions raised will not, however, be resolved by market forces alone, because the market cannot take everyone’s interests into account.
Last time this Parliament expressed an opinion on this subject, it said it was waiting for an impact study before deciding whether a legislative initiative was necessary. That impact study is in your hands, Commissioner, but you have not yet allowed us to see it. The wildest rumours are circulating, suggesting that you might go so far as to amend the text of that impact study before reporting to us on it. I think this debate will allow you to enlighten us on all these points, Commissioner.
My colleagues will be addressing other matters. There are nevertheless two points to which I would again like to draw your attention in conclusion. First the consequences of the following decisions at European level, consequences that have not been thought through or anticipated: one, the quotation of the stock markets; two, the withdrawal of the institutional investors – the big banks and insurance companies – which will have been the first to make their profits, leaving the door open for what are called the hedge funds to be the main players on the European stock exchanges.
Then, I will draw your attention to the questions of supervision and corporate governance. We can in fact see that a merger between the New York Stock Exchange and Euronext could be to the detriment of any European governance.
. Mr President, in the few minutes I have this evening, I am going to follow current financial trends and consolidate my opening remarks in covering both Mr Muscat’s report and the oral question by Mrs Berès on behalf of the Committee on Economic and Monetary Affairs.
As I emphasised during the hearing organised by the Committee on Economic and Monetary Affairs in January, the real debate cannot be on more or less cross-border consolidation. That is for the market players to decide, not the politicians. Rather, the core of the debate is on how to create the optimal regulatory and prudential framework for the European financial sector to thrive, delivering concrete and substantial benefits to the consumers and boosting economic growth and job creation.
That is why I would like to warmly congratulate the rapporteur, as well as the shadow rapporteurs, and members of the Committee on Economic and Monetary Affairs for their work. With such complex issues, it is not always easy to identify the real questions, to take into account all the different points of view and strike the right balance to set the way forward. Thanks to the rapporteur’s open, transparent and inclusive approach, the report does just that. It brings a substantial contribution to the debate.
I believe that there is a broad consensus on the main obstacles identified, shared by the Council conclusions adopted by the Ecofin Council in May.
We must improve the cost efficiency of the supervision of cross-border activities. In that respect, as noted in the report, further convergence of supervisory practices and standards is essential. To achieve this objective, we do not need a supervisory ‘big bang’, but rather to optimise the functioning of the Lamfalussy structure. There are concrete projects that can be implemented rather soon. The role of the Level 3 Committees is essential, for instance to implement common reporting standards and thus avoid costly and unnecessary duplicative requirements. A number of such concrete improvements have been identified and were endorsed by the Ecofin Council last May.
I would like to give a push to accelerating work in this area. We cannot have an internal market if companies are going to have to keep under-utilised capital tied up because we do not have in place sufficient cooperation between supervisors. I intend to come back to that in the time ahead. There is a regulatory and supervisory cost that should be evaluated.
The report rightly underlines the implications of increasing integration for supervision. Some complex questions, such as deposit guarantee schemes or the issue of lender of last resort, must be re-examined in that context. The Commission’s White Paper on financial services policy has identified those questions. This will surely be one of the most interesting policy debates for the coming months and years.
Besides supervision, the fragmentation of retail markets must also be addressed. The current difficulties in selling similar retail products in different countries is a major stumbling block in exploiting scale synergies.
I fully agree with the report that further integration, notably in the retail market segments, should not occur to the detriment of consumers. We have means to prevent that from happening and we will use them. The ongoing sectoral inquiries, under the supervision of my colleague Commissioner Kroes, are a good example.
A third area calling for our attention is the one related to impediments to corporate reorganisation on a pan-European basis. We are currently consulting on future priorities for company law and corporate governance to identify how we could make further progress.
I would like to thank the rapporteur again for his work. We now have a shared analysis of what the main obstacles are. Our challenge for the coming years will be to remove them.
Turning to the oral question by Mrs Berès, let me be clear: the Commission believes strongly that market forces and shareholder choices should determine the optimal shape of exchange consolidation – not bureaucrats, not politicians. We should not be in the business of ‘picking winners’ or trying to shape markets according to a bureaucratic vision of what is best for European shareholders, investors and issuers.
In the long run, European investors and European corporations seeking to raise capital will be best served by world-class institutions doing business in a world-class regulatory framework deploying cutting-edge technology and able to provide the breadth and range of services they want. Those services might include the ability to trade in a multitude of currencies, time-zones and instruments. There are strong commercial pressures driving consolidation. If a deal makes commercial sense, and if the competition law and regulatory aspects can be adequately dealt with, then we will not stand in the way.
However – and this is the key point – the Commission considers that it is essential that financial market business in the jurisdiction of the European Union is regulated by European and Member State rules, and by our regulators. Of course we will be very vigilant to ensure that current levels of investor protection and market integrity will be maintained. We believe in strong and effective regulation of European marketplaces. Otherwise, we would not all have put so much effort into getting the MiFID right, as well as the other aspects of the Financial Services Action Plan that we have laboured on for so long together.
We note the preliminary assessment from some regulators in Europe and the United States that the mergers being discussed will not mean significant changes of regulatory responsibility. But if there are any spillovers, regulators should work out constructively together what the rules are going to be and how to cooperate.
I will be maintaining close contact with the college of Euronext supervisors in the time ahead so as to ensure there is a full understanding about how all these issues will evolve.
So there is no question of imposing new, extra-territorial burdens on European businesses that would put us at a disadvantage and jeopardise our internationally successful and developing financial markets. We know European users and shareholders do not favour that either.
On competition issues, the Commission’s competences in merger assessment are laid down in the EC Merger Regulation No 139/2004. Within this framework, it is up to the parties in the first instance to inform the Commission as to whether, in their view, the relevant turnover thresholds are met for Community competence. The New York Stock Exchange and Euronext have informed us that this transaction would not meet these thresholds.
On clearing and settlement issues, in the course of our work we have been trying to determine the best range of measures – legislative or not – that will deliver improved competitiveness in these areas. As regards the steps needed to deliver those benefits, the Commission has not yet taken a decision. All options remain on the table; a decision will probably be taken shortly.
Mr President, I need hardly say that I very much welcome the report on further consolidation measures in the financial-services industry, which was adopted by a large majority in the Committee on Economic and Monetary Affairs, and I should also like to convey my sincere thanks to the rapporteur for our constructive cooperation.
The consolidation of the banking sector among most of the EU Member States is not so far advanced as it is within some individual countries. In accordance with the Lisbon Strategy, the financial-services industry has to take the lead here, and it is aware of this and is willing to play its part.
How is the European banking sector structured? Where do its strengths lie, and why has little consolidation taken place in Europe? I welcome the initial studies of these matters conducted by the Commission. Regardless of whether we are considering the financial-services industry, education systems, the linguistic landscape or regional differences, Europe’s strength has always lain in its diversity.
In the realm of financial services, this has three main implications: firstly, a financial-services sector that is working for European business will necessarily comprise diverse operators, namely those whose size enables them to face up to international challenges and those that are mostly concerned with regional markets. Small and medium-sized enterprises are active in these selfsame regional markets, where they account for the bulk of Europe’s economic potential. This diversity must be preserved within the European Union, and I am pleased that we have addressed this point clearly in our report through the amendment tabled by Mrs Berès and others.
Secondly, what does a pluralist banking structure mean in the European Union? It means nothing more than institutions in France, Spain, Hungary and so on being able to follow different business models with different commercial aims. Which model or aim succeeds is left to market forces. Perhaps this is just another of those areas where Member States can adopt diverse approaches rather than seeking the ideal way.
Thirdly, European consumers differ in their cultures and lifestyles and will therefore demand different financial services too. Only a variety of products can guarantee effective and efficient financial services in Europe that are tailored to the needs of consumers and the economy.
The hearing in the Committee on Economic and Monetary Affairs is also mentioned in this report. The report backs the European financial-services industry in its efforts to remove the real obstacles to cross-border consolidation. There has also been positive feedback from the European Central Bank.
. Mr President, although the Muscat report and the oral question we have accurately reflect my concerns about the developments, of the questions we have asked with regard to the developments in stock exchanges, Commissioner McCreevy has only really answered the first part of Question 2, namely whether we should infer from the silence surrounding these developments that you really think that this is only a matter for the shareholders. That is apparently your opinion, and I should like to stress that it is one that I do not share.
I think that you certainly cannot say that it is only a matter for the shareholders. There are many other stakeholders with major interests, including users of the stock exchanges, companies who are listed on them, private and institutional investors, as well as pension funds that invest via the stock exchanges, but also financial institutions that offer alternative investment routes have their own interests, and I am referring here to the investment banks with in-house dealerships offering alternative platforms, and the hedge funds.
I do not know whether you are familiar with the book by Mr Seifert, former CEO of the . In it, he describes very accurately how hedge funds, based on other interests, have also exercised their shareholders’ rights within the battle surrounding the proposals which the made at the time in an attempt to take over the London Stock Exchange. I do not know whether you read German, or whether a translation is now available, but it would be good to take on board the advice from somebody with first-hand experience in converting a stock exchange, which the users owned, to a listed company, and who can now also see the drawbacks of this pure shareholder’s mentality.
I think that you will need to focus more on the general interest that is at stake. As politicians, it is incumbent upon us to consider this public interest, and that is clearly a task at European, rather than just national, level. It is certainly not my intention to elicit from you the combination that would work best and whether it should be a European or transatlantic stock exchange. I do think, though, that it is up to the Commission to prescribe the conditions, and what is needed based on the interests of those other stakeholders, the users, of the European economy.
With regard to this transatlantic dimension, you have already stated that we should not adopt the rules of the United States. In that respect too, there are various experts, including Harvey Pitt and Callum McCarthy who indicate that this is certainly not that cut-and-dried. Accordingly, what we expect from the Commission is clear answers as to what the consequences are and how we can prevent this American influence from extending into possible constellations in Europe.
As a final remark further to the Muscat report, I should like to stress our proposal to set up a committee of wise men. I think that we need to bring about European supervision as a matter of desperate urgency. The stock exchanges are an example of a sector where that is very much needed. Similarly, the consolidation of financial institutions elsewhere demonstrates that we cannot afford to leave this matter to be dealt with at national level alone, because other interests would then come into play. Clearly, in this globalising economy, we urgently need a European outlook and European supervision, and it would be great if a committee of wise men were to advise you in this respect.
Mr President, Commissioner, ladies and gentlemen, whatever may be said to the contrary, the single market has not yet been completed. Financial services is one of the main areas where further improvements are possible and necessary. You, Commissioner McCreevy, are trying to change this state of affairs. The European Parliament is happy to support you in this venture. The Muscat report gives the House an opportunity today to throw its weight firmly behind the immediate removal of unwarranted obstacles to mergers and acquisitions. I should like to congratulate Mr Muscat warmly on a very balanced report and thank him for the open and constructive cooperation.
The political frontier between two Member States of the European Union must not be a barrier to cross-border mergers or acquisitions. The decision to merge with or acquire a company should not be a political matter but should depend solely on whether the merger or takeover will benefit shareholders and staff as well as customers and business partners in Europe or round the globe and will thereby make the companies in question more competitive. On no account, however, must a merger or acquisition infringe EU competition law. In short, the task of politicians – as Commissioner McCreevy has said – cannot be to decide whether more or fewer mergers will take place but only to ensure that the whole system is not thrown out of balance.
With regard to the possible merger between the New York Stock Exchange and Euronext, I take the view, unlike the previous speaker, that politicians should not play an active role here. They must only draw a line where it becomes apparent that American attitudes to supervision are suddenly establishing themselves in Europe through this merger. That possibility cannot entirely be dismissed if we consider that even money-market transactions between European parties are increasingly being conducted, to all intents and purposes, in accordance with US market legislation.
Unwarranted barriers of a fiscal or supervisory nature must be removed. At the request of the Ecofin Council, the Commission has been working to identify the precise nature of these barriers. As a concrete result of these efforts, let me cite the forthcoming publication of the amendment to Article 16 of the Banking Directive. Supervisory authorities must, of course, have teeth. In Article 16, however, the grounds on which the competent supervisory authority can reject a cross-border merger or takeover are too vaguely defined. Assessment based on the ‘fit and proper’ test leaves the supervisory authority a great deal of scope to interpret the criteria and is therefore open to abuse. Recent cases have clearly illustrated this defect.
Transparency, logical decisions and hence predictability for companies are aspects that we shall have to discuss over the coming months. As the parliamentary rapporteur on these issues, I await the Commission’s proposals with particular interest.
Lastly, let me make a few comments on the tabled amendments. I support Mr Muscat’s proposal for the appointment of a committee of wise men to examine the effects of consolidation and to study issues of supervision and supervisory law, of financial stability and of crisis management. I also consider it right and proper that the committee be given six months to compile an authoritative report with specific proposals on the issues that have been highlighted.
My own amendments are designed to make the draft somewhat more impartial. It is about the single European market and the removal of unwarranted barriers. In other words, Parliament must not seek to set the specific situation in a Member State in tablets of stone or to change such a situation at all costs.
Let us set aside our national spectacles. Let us ensure that the industry and consumers are given the single market they desperately need. This is the only route to success in the global marketplace.
. Mr President, the Muscat report applauds the consolidation and merger and acquisition activity that has been taking place in pursuit of these elusive economies of scale and scope. However, I am not aware of any evidence that consumers are more satisfied, that risks have been reduced or that the cost of capital has been reduced. On the contrary, the main effects of the financial services action plan to date seem to be that financial services at all levels – retail banking, stockbroking, investment banking – are all being rather seriously hampered by onerous and largely unnecessary reporting requirements.
However, the issue I want to highlight – and which the report acknowledges – is crisis management, or, to put it more bluntly, who bails out. Sooner or later some large multinational bank is going to get into difficulties, not necessarily through bad management, but simply because banks, like any other business, can go bust. Banking, like any other business, is risky. There will be calls for bail-outs and guarantees to forestall contagion and to prevent the breakdown of the payment system. At that point, cooperation between the national authorities becomes non-cooperation, as each national authority strives to limit its own financial liability.
Nobody has thought this through. The report mentions the lender of last resort without telling us what it is or how it is going to work. So, instead of the blind pursuit of the single market in financial services, I believe it would be prudent not to encourage any more consolidation or cross-border merger activity for the present, until such time as the European Union has a single fiscal authority to take the potentially large financial responsibility when things go wrong. Fortunately, I think that time is very far in the future.
Mr President, I should like, if I may, to agree with my party colleague’s, Mr Hoppenstedt’s, views and, especially, with his appreciative remarks about the work done by the rapporteur. I think there are three important things to say in this connection. Firstly, experience of consolidation in the financial market has been positive. It might, if anything, be said that there is too little cross-border consolidation. Where we have seen such consolidation, it has been an expression of genuine cross-border integration and produced sound conditions for consumers and customers.
Another thing that it is important to say in this connection is that, when we debate the situation in Europe, we should do so with the global financial market in mind. We need not only strong European players but also strong players in Europe if we are to have both ready access to capital, notably for investment purposes, and a powerful financial dynamic. It is in this context that it is important for major companies to be able to develop in Europe, and it is, therefore, also important to welcome the consolidation we see.
In this connection, I should also like to point out that it is important for the European economy to develop the transatlantic market. Irrespective of what develops as regards the transatlantic issue of European and US stock exchanges or purely European ones, it is important to exploit the opportunity we now have. We have an interest in, as far as possible, upholding European rules when it comes to reporting, sound company management and common rules governing competition. I should like to call on the Commission not to intervene in the discussions about transatlantic stock exchange mergers and not to steer matters in one particular direction or another. Instead, it should use these discussions to emphasise European rules, the implementation of which could give European financial markets a strong position in the global economy. That is an opportunity of which we must take advantage now.
Mr President, I would like firstly to join with all those who have congratulated Mr Muscat on his report on consolidation in financial services and particularly on his proposal to create a committee of ‘wise men’.
I shall refer primarily to the phenomena of mergers and acquisitions in European stock exchanges. For the last thirty years, technological development, the free movement of capital at international level and financial innovation have led to profound changes in the capital markets and have increased domestic savers’ participation in the financial markets, in general, and in the stock market in particular. In some European countries their participation is equivalent to around a third of their savings and in others a fifth.
The demutualisation of stock exchanges, which began in Asia in the middle of the 90s and then at the beginning of this decade spread to the main European centres of London, Paris and Frankfurt, and is still taking place, as is currently happening in Spain with the process of public offerings, has led to restructurings and to concentrations in the internal market, as in the case of Euronex and the Scandinavian market. All of these are positive developments, since they lead to reductions in costs and the extension of transactions and the quotations markets.
In my view, the recent announcements of transatlantic mergers and acquisitions represent a qualitative change. I say this because, despite the increasing convergence taking place on each side of the Atlantic, substantial differences remain between the two markets, which have been identified both in the model of the stock market and in the actual structure of the market and in the elements of post-negotiation.
Furthermore, this is happening at a time when the European Union, having approved the MiFID and when it is going to be applied in the future, intends to complete the European financial market. At the same time, an important debate has begun on the updating of the stock markets. This debate relates to their role in the future, to organisation, structures, transparency, economic aspects, competence, governance and infrastructures.
This is a time of very significant changes. There are therefore many questions to be cleared up and it is not just a matter of simply acting on a case-by-case basis. Rather, we must identify the European Union’s general interests, assess the impact of the operations announced on those interests, consider the consequences of the operations from political, legislative and economic points of view and, of course, seek the best necessary response, bearing in mind that the financial policy and the stock market policy have a significant impact on the European Union’s monetary policy. I also believe that we must assess the best method for ensuring transparency, stability and balance on the part of the European Union with a view to the proper global operation of the financial markets. That is the task that we must carry out.
Mr President, I too would like to explore the transatlantic mergers of the stock exchanges. We have seen on the front page of the Financial Times several times and heard from the head of the New York Stock Exchange that it is possible the US Sarbanes-Oxley corporate governance rules could apply to the merged exchange, with jurisdiction in US courts.
Of course not everybody agrees with that analysis. Indeed, at the New York Stock Exchange’s second annual securities conference a couple of weeks ago, Commissioner Annette Nazareth of the US Securities and Exchange Commission said that the merger seemed to call for a common technology strategy but not a common exchange platform. So there will be a common holding company under US jurisdiction, but Euronext would not register as a US exchange and would not offer its products on the US market. On that basis, Sarbanes-Oxley, in her opinion, would not apply to Euronext.
However, it would seem to me that neither would the benefits of a merged market, at least from the Euronext side. In fact she said a mere affiliation with a US exchange does not subject a non-US exchange to US law.
However, with all the excitement and interest in cross-Atlantic acquisitions, it seems likely that perhaps something more momentous than a mere affiliation was afoot, at least in the minds of some. Is it possible that some kind of asymmetric process, with the US base parts registering in Europe but not vice versa, may occur? What would be the consequences for the European market?
Commissioner Nazareth was very careful with her words in referring to the technology platform. Is it in fact practical for there to be separate IT platforms in the long term? I doubt it. There would be a desire to integrate and at that stage it would seem Sarbanes-Oxley would surely come into play, which was why she was so careful with her words.
Therefore, unless steps are taken to reach an international standard sooner rather than later, there could well be problems ahead. I would say there is a role for the bureaucrats here as well as the shareholders. In Europe we have experience of having to balance different legal traditions and practices and that is one reason we should be taking the lead in the future of regulation.
I would like to congratulate Mr Muscat and all those who took part in the preparation of the report, which required a considerable amount of thorough work, and produced a balanced document.
I believe that there are two factors that have a significant influence on the consolidation of financial processes. One of them is, with reference to the Lisbon process, the building of the internal market and the increase in competitiveness. The other, with reference to enlargement and alongside the advantages of expanding the market, is the implementation of cohesion, as well as equality and unity between Member States.
Unfortunately, in respect of the latter, the balance has been upset. This is due to the fact that while in financial processes the sensitivity of new Member States is pushed to the background with the declaration of increased opening-up, the determinant factor in the case of labour-intensive services is the sensitivity of old Member States, rather than internal liberalisation. This overturns the balance in the services sector. Incidentally, this is why I cannot accept the consideration of social or environmental protection aspects in the consolidation of financial services or of the financial sector.
Additionally, I believe that it is important that we move forward with some regard for solidarity. We should not allow the development of a situation where market supervisory authorities in recipient states – and new Member States are basically recipient states – are defenceless against the dominant market supervisory authorities of old Member States. We can only move forward in the area of liberalisation if we impose strict requirements for cooperation, and, in particular, for transparency. At the same time, I agree that in order to facilitate concentration, we must help change the tax systems, and in particular the VAT regime.
I would also like to stress that the over-concentration resulting from mergers and acquisitions should be analysed both from the perspective of the emerging internal market and for the sake of the cohesion of Member States trying to catch up. This is required because in some situations it may happen that there is no over-concentration at Community level, but it is present at Member State level, which is damaging to competition in that Member State. Therefore, competition policy impact assessments must pay particular attention to this, as signalled by recent examples. Accurate procedures will be able to resolve this difficult situation, and will also be able to ensure that oligopolistic conditions are truly excluded, without allowing them to be replaced by unilateral protectionism.
– Commissioner, I am very sorry that today, you did not understand why we raised this question and invited you to this Chamber. It certainly was not because we wanted more market rules, but because we lack political leadership backed up by the European Union's strategic guidelines for financial market development. We all know very well that the European Union has fine traditions of principles-based financial regulation. These principles must be proclaimed. We miss the declaration of these principles, and because of this feel confused in the market which leads to various rumours, various opinions. Hopefully, now that we have an excellent European model, which developing markets also follow readily, we will be able to protect it; however, at the moment, it seems that the Commission's, forgive me, hesitation is allowing that model to be washed away. Take, for example, those prospectus directive amendments which are now being debated. It seems that we are waiting for some sort of intermediate result – a transatlantic average, which will not mean anything good for either Europe or the USA. In truth, we ought to say honestly that we have different views and perhaps then we can try to respect and recognise each other's position. Talking of clearing and settlement market regulation, we must recognise that this is a complex matter which perhaps needs to be solved gradually. We should also have our own European view and not align ourselves with decisions made by large conglomerates. Because doing nothing is not a liberal position. When the regulator does nothing, then the law of the jungle takes root in the market and the market is ruined, and most importantly innovations are ruined, which we really do not want.
Mr President, many colleagues have already asked what we are doing today in discussing stock exchange mergers in Europe. Of course it is not for the European Parliament to decide on the kinds of mergers that can occur and the kind of activity on the market. It is also up to the Commission to make judgements on whether the Euronext-Frankfurt Börse merger is better than the transatlantic one. We need to look at the kinds of opportunities the transatlantic merger might give us, especially in terms of the transatlantic financial services dialogue which, I think, has been the most fruitful example of what we can do together if we really cooperate with the US SCC.
I want to congratulate the Commissioner on the amount of progress made. I think if the market forces decide that we will have a transatlantic stock exchange, that will be a huge opportunity for regulatory convergence. It is not about extra-territorial Sarbanes Oxley rules coming to Europe; the point is also that we can put forward our strategic models, our very good technological platforms and put them to very effective use in the US.
We have been negotiating, for example, about the issue of electronic trading screens in the GATS negotiations. We have been trying to get our trading screens to US stock markets and vice versa, but this has not happened. That kind of transatlantic stock exchange merger would be a huge opportunity for regulatory convergence and allow the job that has been done so well to continue in the future.
Mr President, I only have two points. The first is: is there anything in the wording of paragraphs 9 and 26 that in any way gives comfort to the Berlin savings banks and the German savings banks system that they will be in any way stultified for the future? I ask that question of Mr McCreevy.
The second is whether we really think that yet another committee of wise men – asked for in the last paragraph – is necessary to look at this.
. Mr President, a range of issues has been brought up this evening. I believe I have covered most of them in my introductory remarks, but let me stress a few points.
A lot of effort has gone into creating a harmonised legal framework for the EU’s financial markets. Indeed, a lot of work is still being done on that. The framework is aimed at creating a level playing field, promoting deeper and more liquid markets and ensuring that consumers’ and investors’ interests are safeguarded. Within that framework, we should allow the market to play its role. Regulators should steer away from intervening in decisions taken by market players. The fact that European companies are coveted by operators from other countries is a sign of the confidence they have in us and in our regulatory model. What we need are strong financial institutions that can stand their own in the global economy. We need state-of-the-art exchanges, and competition policy ensures that undue concentration and abuses of dominant positions are avoided. But beyond that, I believe that we should allow the market to play its role.
Mrs van den Burg raised a number of questions. She said that in her opinion it was not just a decision for the shareholders – referring to stock exchanges. Well, I believe it is. I do not agree with her. I agree with her that users of exchanges have an interest, but I have not noted any degree of consensus between them as to what they consider to be the best and most desirable combination of exchanges.
She also raised the question of the consequences of the possible mergers. It is too early to tell, but I made it clear that consolidation of exchanges should not lead to what I call ‘regulatory spill-over’. That issue has been referred to by other speakers too, such as Mr Klinz and others.
As I said in my opening remarks, in reply to Mrs Berès’ question on behalf of the committee, there are two separate issues. It is a matter, in my view, for the stakeholders and shareholders to decide what they want to do with their stock exchanges. That is a matter entirely for them. The market should decide that.
On the other hand, the question of our regulation is of great interest to us. We want to ensure that European regulators regulate European exchanges, and as I understand it, the proposal put to the New York Stock Exchange and Euronext will ensure a system where that will be allowed. I agree that it will be important to ensure that this remains the situation into the future – not just this year or next year, but four or five years hence – and that whatever procedures are put in place, they have to be followed through. As I said in m opening remarks, yes, we are taking an interest in that and will be involved in it.
Mrs van den Burg asked if I had read Mr Seifert’s book. I have not, but I have read various comments about it. I met Mr Seifert early on in my time as European Commissioner, just after he launched the tentative takeover by Frankfurt of the London Stock Exchange. I have read what he said in his book. Whereas the book is interesting, it is just one perspective on the subject.
I should like to say to Members of this House and others outside, who always seem to be concerned about outside influences contaminating the European experience, that I believe that some of the proposals on the table at present suggest to me that market players worldwide seem to want to be involved in the European experience and see it somewhat in the other way. Evidence seems to suggest that a lot of business is now done in Europe that used to be done on the other side of the Atlantic. There is a reason for that. Some people want to get involved in the European way. We should not always be so defensive.
Mr Hökmark and others referred to the regulatory matter. I would agree with what they say. We should let European rules and regulations apply to European companies. That is what our interest is going to be. The question of whether there should be takeovers or mergers of stock exchanges in different parts of the world is entirely a matter for the market players and one about which I am entirely agnostic.
Mr President, I am astonished at the Commissioner’s response. Some very precise questions were put to him. We are not asking him to intervene in the reality of the markets, we are asking him to play his part in initiating legislation. Failing to take a decision has an effect on the markets. Not taking decisions about decoupling or the application of the competition rules in a particular market affects the definition of the framework.
We also asked you specific questions about the impact assessment. When will Parliament be able to have this impact assessment, before it has been totally rewritten by your services, Commissioner?
Mr President, I do not think my question on the consolidation of the banking sector and whether there was anything in the Muscat report that could give comfort to the stultifying of the savings bank structure in Germany was answered.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0217/2006) by Mrs Wortmann-Kool, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation repealing Regulation (EEC) No 4056/86 laying down detailed rules for the application of Articles 85 and 86 to maritime transport, and amending Regulation (EC) No 1/2003 as regards the extension of its scope to include cabotage and international tramp services (COM(2005)0651 C6-0046/2006 2005/0264(CNS)).
. Mr President, it is my pleasure to join you tonight for this discussion on the report by Mr Wortmann-Kool on the Commission’s proposal to repeal Regulation (EC) No 4056/86.
The Commission is very pleased with the report’s recognition that price- fixing liner conferences are no longer justified in today’s market conditions, either legally or economically.
The thrust of our proposal is to increase EU competitiveness, much in keeping with the Lisbon agenda. Roughly 18% of imports and 21% of EU exports are affected by carriers’ ability to fix prices jointly under the liner conference block exemption. The repeal of this block exemption will result in lower transport prices, engendering an overall benefit to the EU economy.
That said, the Commission has also been concerned with preserving the competitiveness of the EU liner shipping industry. That is why we are preparing guidelines explaining how competition law will apply to the liner sector, once Regulation (EC) No 4056/86 is repealed. The Commission is committed to promulgating the guidelines by the end of 2007. In view of the two-year transitional period, the guidelines will be in place before the repeal of the liner conference block exemption takes effect, thus giving industry ample time to adjust to a new competitive environment in the knowledge that what it seeks to do is lawful.
The Commission has been discussing closely with both the transport providers, carriers, and the transport users, shippers, on the content of the guidelines. The focus will be on ensuring the competitiveness of the transport sector. I think we all agree that ensuring competitiveness is not the same as shielding the sector from competition. Information exchanges are lawful and are common practice in most industries, because they enable business to make better decisions. However, they must not go so far as to prevent undertakings from determining their conduct in the market independently of each other.
The process leading to the adoption of the guidelines by the Commission includes discussions with both transport users and transport providers, as well as with the Member States in the European Competition Network’s maritime transport subgroup. Draft guidelines will be published so that all interested parties have the opportunity to comment. Other institutions may also put forward comments during that time.
In other cases, notably in the field of state aids, the European Parliament has used this opportunity to make its views known. We look forward to the European Parliament’s continued interest in this important initiative.
I understand the concerns raised on international issues. I would like to reassure you that we are keeping our trading partners aware of our initiative, explaining the economic and legal reasons that underpin it. These contacts have so far been positive. There is a general acknowledgement that the repeal of the liner conference block exemption by the EU will not cause conflicts of law with third countries and that it is a process that responds to today’s market conditions.
Overall, the Commission can take on board most of the amendments tabled. This should, however, not be in the form of recitals to a legislative text. I believe it should remain a clear and simple repeal of Regulation (EC) No 4056/86. However, your recommendations will be reflected in follow-up measures. These include the guidelines, as well as the information updates and the reassessment of other legislative texts such as Regulation (EC) No 954/79 on the accession to the UN Convention on the Code of Conduct for Liner Conferences, to which the European Parliament has drawn the Commission’s attention.
. Mr President, the maritime sector’s economic importance is considerable, and its growth potential enormous. Precisely at a time when globalisation develops at an ever quicker pace, those global transport flows and the effective handling of them are of key importance. European industry has an important and strong role to play in this. It is a sector that is becoming highly competitive, and it is in actual fact the only sector that is still exempt from the application of the Treaty's rules of competition. It is therefore high time we abolished this exemption.
Consequently, this House pledges its support for Commissioner McCreevy’s proposal to repeal the present Regulation 4056/86. Legal uncertainty about the interpretation of competition rules is, however, something we want to avoid, and I am pleased that the Commissioner recognises this, because the Commission will, not least in the future, need to continue to take into consideration the specific characteristics of this internationally operating sector. That is why the rules should become clear in future.
That is also the reason why this House would like to see clear guidelines drafted for the sector before the regulation is withdrawn. I am pleased that the Commissioner has expressed the intention of doing so before the end of 2007 with regard to liner shipping. This House, though, since this criterion is an essential pillar in this proposal, believes that it should be explicitly mentioned in the legislative text. The sector must be given guaranteed legal certainty about what is, and is not, permitted in the present regulation.
I am pleased to hear that you have entered into intensive debates with the sector. This House would also ask you, though, and will also do so explicitly tomorrow, to consult it about the content of the guidelines. Can you give your word that this House will be consulted on this matter? This is, after all, often good practice in other areas too. I am pleased to say that, by the looks of things, we will, by a large majority, be able to send this powerful message to the Commission.
This House sets great store by the fact that the Commission spells it out that other forms of cooperation, including the consortia block exemption, would continue to apply to this container liner shipping sector, because important operational agreements can be made in this respect, for example in terms of capacity. Whilst that is a necessity for this sector, this should, of course, always be subject to Article 81 of the Treaty. It is vitally important to ensure that this cooperation should run smoothly.
With regard to cabotage and tramp services, the Commission suggests moving the enforcement of competition rules to European level. That is a logical step because the Treaty already applies at that level. Since this enforcement also belongs at European level, you can count on our support in this. Some Members of this House have proposed exempting cabotage, but I will not be supporting that view. Parliament would like to see guidelines drafted in the tramp sector too, because that sector, just like the other sectors, is also entitled to know where it stands. According to Parliament, guidelines should therefore be known in that area too before this legislation enters into effect.
Clarity right from the start prevents all kinds of costly legal procedures which the sector can really do without. There are already examples of such cases in the tramp sector with regard to pool agreements. There have been complaints in that sector, and it is unclear to that sector how the Commission will go on from here. So, once again, this lack of clarity should be mitigated by guidelines in that sector too.
The international dimension is, of course, vitally important to this internationally operating sector. We would therefore ask you – and fortunately you are already aware of this – to be very mindful of this international competitive position when the proposals are fleshed out further. That also applies to the repeal of the United Nations Conference on Trade and Development (UNCTAD) code, and we look forward to receiving a report about those international developments so that we can follow them closely. Once again, we will be pledging our support, but the conditions are tough as nails as far as this House is concerned.
– Mr President, Commissioner, this is not the first time we have debated the issue we are debating this evening. We have exchanged views with the European Commission within the framework of the White Paper, and in a resolution adopted by a large majority the European Parliament maintained that our merchant fleet, in the competitive and rapidly developing international environment, needs a clear framework for manoeuvre which must guarantee fair and healthy competition.
Our economy and development plan are based on competition. However, it is up to us to predict the conditions and possible side effects and to create a suitable political framework. That is why we called on small and medium-sized shipping enterprises not to throw away opportunities and not to sacrifice their interests and their business plans to mergers and to the behemoths being created in the industry, especially on regular lines.
We called for care to be taken to ensure that the market was not sent into shock by the European Commission's proposals and for gradual and creative adaptation to the new circumstances. We want our concerns to be taken seriously by the European Commission in all cases.
My thanks to the rapporteur, Mrs Wortmann-Kool, and to the Committee on Transport and Tourism, whose opinion proposes solutions to the matter which I hope will be voted through and accepted by the European Commission. Allow me to reiterate the matters that concern us; they are the transitional period for proper adaptation to the new circumstances and clear guidelines. I agree with the rapporteur that cabotage should not be exempted from free competition.
To close, I wish to highlight the lack of attention on the part of the European Commission to the international dimension of the matter, both as regards whether the UNCTAD code will apply and how the Member States will be able to change regime, and as regards the lack of detailed information on the dialogue with our partners China, Japan, Singapore and India, as regards their reaction to a possible change of regime. I would point out by way of example that Singapore has already announced that it will continue to maintain the conference system.
This is therefore a point on which I expect a reply from the European Commission as to how the European Union will act.
Mr President, honourable Members, ladies and gentlemen, I would like first of all to thank the rapporteur, Mrs Wortmann-Kool, for her work, both on my own behalf and on that of my friend Mr Savary, who was unable to be present to take part in this debate this evening and who has asked me to give you his apologies.
It is a balanced report, and while it does not include all the views expressed by my group, it is still acceptable, since it stresses the most important things. It asks for the speedy publication of guidelines by the Commission so as to afford greater legal certainty to those providing international tramp and maritime cabotage services.
It also points out that exchanges of information are important and may be beneficial for the stability and efficiency of these sectors. It brings useful detail and, lastly, gives particular importance to small operators.
As a member of this Parliament’s Committee on Transport, I would nevertheless like to express a few regrets, stressing one point in particular. Together with my colleagues Mr Savary and Mr Sifunakis, I tabled an amendment concerning the legal basis of the text on which Parliament is to vote tomorrow morning. That amendment was rejected by the Committee on Economic and Monetary Affairs. As a result, it could not be submitted for the vote in plenary. I deplore that. Regulation (EEC) No 4056/86, which this regulation proposes to repeal, was adopted on a twofold legal basis: Articles 84 (transport policy) and 87 (competition) of the Treaty, now Articles 80 and 83. The proposed repeal takes up only Article 83 (competition).
That is a political choice with serious consequences. It in fact determines the procedure applicable and limits the powers of Parliament, since the legal basis relating to competition alone involves a consultation procedure. The legal basis relating to transport, on the other hand, would have resulted in a codecision procedure. In my opinion, that would have been preferable. While I think that competition may be stimulating and beneficial to the economy, I do not see it as a panacea and am not in favour of its blind and indiscriminate application to all sectors of the economy, with no regard to their specific nature or even the state they are in.
Sadly, the Commission’s Directorate-General for Competition has sometimes given us the impression of defending that rather dogmatic outlook against all comers and especially against the opinion of other Commission services.
Although it is a consultative document, I hope that this report will at all events give the Commission a better picture of the concerns of operators who are not against the idea of reform, but who would like some guarantees and guidance regarding the changes with which they will be faced. These are legitimate concerns, and all the more so because this sector is of fundamental importance for Europe’s future and its development.
. – Mr President, within the framework of the European Union's common shipping policy, shipping conferences have been set up as a form of union of regular line shipping companies with a view to controlling the strategic and profitable sector of maritime transport.
These are similar in form but less advanced than the pools of chemical shipping companies which were set up later. Shipping conferences regulate the lines of ships' round trips, the ports they put into, the number of ships available for each line and the freightage charged.
The argument that shipping conferences have supposedly brought about better and cheaper services for the workers is unsubstantiated. Inflation, poverty, unemployment, poorer and more commercialised services are the harsh reality which workers have to put up with.
Shipping conferences were developed for the transportation of raw materials and in international trade in general, mainly between the northern European shore and shipping monopolies, and they secured huge, astronomical profits for euro-unifying capital. Today, the same business groups are calling for shipping conferences to be abolished and the European Commission agrees with this.
The aim of the new legislative initiative is obviously to strengthen competitiveness, expand the insulting privileges of the euro-unifying monopolies engaged in maritime transport and allow them carte blanche to increase their profits.
Today, the concentration of capital in this specific sector has advanced to such a degree that basically a few companies, which can be counted on the fingers of one hand, control transport on regular lines. Typically, one European container transport company operates 550 ships while, by contrast, a similar Asian company operates 112 ships. To talk of competition under these circumstances is pure hypocrisy. We do not agree that cabotage should come under competition rules, just as we do not agree with Regulation No 4050/86 or Regulation No 3577/92.
The reactionary institutional framework for shipping, the anti-grassroots policy of the European Union is strengthening the implacability and insatiable lust of shipowners for profit and is creating serious political and social problems in Greece, France, Finland and Ireland. Of course, the Council and the European Commission, in collusion with employers, are pushing them towards the European Court of Justice. The point is that they will have to face them because the workers are not prepared to sell out their rights.
Unequal pay for equal work, a heavier workload for maritime workers, the fact that ticket prices and freightage have gone through the roof, the reduction in schedule frequencies and the system of keeping overly old, under-maintained ships in coastal shipping are typical of domestic maritime transport. The application of the anti-grassroots Regulation No 3577/92 has already struck a heavy blow to maritime transport and caused serious problems for workers, passengers and residents, especially in isolated island regions.
Maintaining the exemption of maritime transport conducted solely between ports of the same Member State from the application of the competition rules is of strategic importance to the economic development, social cohesion and national defence of these countries.
Consequently, it is vital to maintain the exemption provided for in Article 32(b) of Regulation No 1/2003. That is why we propose Amendments 15, 16, 17, 18 and 19 in this direction. In addition, the anti-grassroots Regulation No 3577/92 urgently needs to be abolished for coastal shipping. Maritime transport is a social necessity which cannot be satisfied within the framework of an anti-grassroots competition policy.
. Mr President, the Commission is very grateful for the hard work that has gone into the preparation of this report and for the excellent collaboration with our services. I believe that we have worked towards an initiative that will have an echo in the years to come in other jurisdictions as well.
Liner shipping has been organised as a cartel, albeit legally, since the 1870s, not just in Europe but in most other industrial nations. By taking the step of examining market conditions carefully, we have all come to acknowledge that liner shipping is a highly competitive industry that does not need to be protected against competition. We are confident that our initiative will encourage our major trading partners to review whether their approach to this industry is correct and economically viable and, most importantly, our perseverance has convinced the industry that it does not need price-fixing. It is now considering in earnest how it can best adapt to a very competitive environment, fuelled by globalisation.
Parliament’s contribution to this process has been significant. First, the Committee on Transport and Tourism produced an own-initiative report in December 2005, in response to the Commission’s White Paper, drawing our attention to several issues we had not considered before. We took those issues on board as we pursued our revision process. Then the Committee on Economic and Monetary Affairs set out its views after extensive discussions with my services.
We are grateful for your work and the confidence you have shown in addressing these complex issues. We will respond to your suggestions in the coming months in several initiatives, for instance through information updates on the situation regarding the application of competition rules for liner shipping in third countries, the Commission guidelines on the application of EU competition law to the maritime transport services and a reassessment of other legislative texts on the validity of which you have raised doubts. We will consult widely and look forward to Parliament’s views on the guidelines.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0196/2006) by Mr Alvaro, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council on information on the payer accompanying transfers of funds (COM(2005)0343 C6-0246/2005 2005/0138(COD)).
. Mr President, I would like to start by thanking Mr Alvaro, rapporteur for the Committee on Civil Liberties, Justice and Home Affairs, and Mr Bullmann, draftsman for the Committee on Economic and Monetary Affairs, for their outstanding efforts and readiness to reach an agreement on this technical and complex file.
The proposal for a regulation on payer information accompanying the transfer of funds is an important step towards our aim of cutting off terrorist funding. It shows the EU’s determination to participate fully in the international efforts to combat terrorism.
Nobody can deny that combating terrorism is a key political priority worldwide today. At European level, the commitment to combat all forms of terrorism is clear. The EU plan of action on combating terrorism defines as a priority close cooperation with the Financial Action Task Force and the adaptation of the EU legislative framework to the nine special recommendations on terrorist financing adopted by this body.
The proposed regulation transposes into EU law Special Recommendation VII of the Financial Action Task Force. This recommendation requires that money transfers be accompanied by the identity of the sender with name, address and account number.
This regulation will facilitate the traceability of money transfers through a number of obligations. These obligations apply to payment service providers, mainly banks, but also money remitters. They will be obliged to send information on the payer throughout the payment chain and keep the corresponding records. This information shall be available to the national authorities in order to assist them in their tasks. It will help combating money laundering and terrorist financing.
The agreed deadline for the implementation of this special recommendation is 1 January 2007. Non-coordinated action by Member States alone in the field of cross-border transfers of funds could have a significant negative impact on the smooth functioning of payment services at EU level. It would also damage the internal market in the field of financial services: hence the importance of respecting the deadline.
Parliament, the Council and the Commission have worked hard during the last year to reach an agreement on the text. We all have done our best to find solutions to complex issues and I believe that we have been successful in doing so.
One of the main topics of discussion in our negotiations has been the issue of the EUR 1000 threshold, below which receiving banks in the EU would not be obliged to reject a transfer or to ask the sending bank to complete the information on the payer. The Commission is pleased that this option has finally not been retained. This idea has also been rejected by all Member States in the Council. Terrorists can be financed by a series of small payments below the threshold. I consider this a valid concern if we want to tackle terrorism effectively.
A solution has also been found with respect to the obligation of the receiving banks to stop dealings with foreign banks not sending the appropriate information, and on the obligation to send back low-value payments. I have noted Parliament’s concerns on these points. The circumstances under which these obligations apply have been restricted considerably, making them a solution of last resort.
I am also happy to note that we have been successful in reaching agreement on technical issues, such as the use of systems with technical limitations by intermediaries receiving funds from outside the EU.
Now that an overall agreement on comitology has been reached between Parliament, the Council and the Commission, the adoption of this regulation is an excellent opportunity to put into practice that agreement. I am therefore appealing to the Members of this House not to insist on the inclusion of specific sunset clauses on the Commission’s regulatory powers under this regulation.
All in all I think this proposal is ripe for adoption in a single reading and I hope it will receive support from all of you.
This regulation provides us with means to combat terrorist financing in a consistent manner throughout the European Union. I look forward to hearing your comments.
Mr President, I have exercised the right to sit nearer the front so that you do not have to keep looking up to the back rows, and it might make the debates in this House more lively if we moved closer together. After all, we want to ensure that we engage in proper parliamentary deliberation.
I do not think I need dwell any longer on this technical point. Commissioner McCreevy explained very well what is essentially at stake here. He pointed out that we have an international obligation to fulfil Special Recommendation VII of the Financial Action Task Force. He has dealt with the technical details, and for that reason I need hardly reiterate these.
As he quite rightly said, we have achieved a balanced and reasonable compromise with the Committee on Economic and Monetary Affairs in collaboration with the Commission and the Council, a compromise which, as I see it and in the view of my committee, takes full account of the interests of data protection and data security as well as meeting the concerns of the Committee on Economic and Monetary Affairs. Nevertheless, in the case of such reports, even those that come from international bodies, we should ask ourselves far more frequently whether they actually achieve anything.
As this document has been on the table since last year and its existence has been common knowledge since some time around November 2005, I took the liberty of taking it with me on a trip to Israel, where I had talks with an expert at a university who specialises in the study of countermeasures to freeze the flow of funds to terrorists. He used to be an agent and a lieutenant in the Israeli armed forces and had worked for Mossad. He looked at this document and, to be perfectly honest, did not really see the value of it. I can quite understand his reaction.
My own background is as follows: I have worked in a bank, and I have studied law. I know that terrorist funding does not involve Terrorist A going into a high street bank, depositing his money and hoping that someone will draw it from a bank based in Damascus. There are completely different ways of channelling funds to terrorists. We are perhaps closing a window of opportunity, and we shall no doubt catch some small fry as a result – so much seems certain – but it is not the proper sharp instrument we need to combat terrorism. I am honestly convinced of that.
I naturally believe it is right and reasonable to try to curb and dry up the flow of funding to terrorists. That is an absolute must. There might be other ways to achieve that goal. The fact is, however, that instead of standing here I would probably be going up to receive the Nobel Prize if I knew exactly how to do it. Things being as they are, I believe we have at least a good starting point here.
For all that, we have engaged in lengthy discussions. We have spoken about this report with many different institutions, including the European Central Bank. With regard to our talks with the ECB, it was hugely disappointing to learn from the press that the ECB had long been aware of the system for which we are now creating a legal basis and which has been publicised in the media and that the ECB knew what SWIFT was doing with the United States. I am not trying to link two issues here, but it is surely obvious that what we are doing here is rubber-stamping a by creating a system after the event and putting it on a legal basis.
It would have been very helpful – and this is not addressed to the Commission, because the fault does not lie with it – if an institution like the ECB had said ‘We know that such things are happening, and we want to cooperate with you to develop a sound legal basis on which to create provisions that protect the fundamental rights of our population, particularly in relation to the United States’.
The United States is, of course, a transatlantic partner of ours. I would never question that, particularly as a German. Yet we are starting to think things over. It is not only the recent disclosure of events in connection with SWIFT. There was also the issue of storing aircraft passengers’ personal data, we suspected the existence of secret prisons, there were secret flights, and we had the discussion on data retention. These things are steadily escalating.
For precisely this reason, I personally would have inserted a sunset clause – irrespective of the fact that this is an international instrument – so that we could check after five years whether the whole system had achieved anything, whether it had proved useful or whether we had created unnecessary legislation, for that cannot be our function as a parliament.
If I call in a painter, I want him to paint the wall properly when he comes. I do not want him to come back twice more to paint some of the bits he has missed. The public have exactly the same expectation of our legislative activity. In this respect, I would like to see the sunset clause stay in place – and I am aware that there has been an agreement on committee procedure – so that we in Parliament have an obligation to review what we are actually doing. Nevertheless, I shall hold discussions with my colleagues from the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament to determine our general approach to the subject of SWIFT in the context of transfers of funds.
At the end of the day, however, my thanks go to the Commission for cooperating in a spirit of mutual trust, and I would ask whether it might also exert some influence on the European Central Bank to encourage it to cooperate in the same spirit as the Commission itself.
Mr President, ladies and gentlemen, the reservations expressed by the rapporteur, Mr Alvaro, were explained and discussed in detail by both of the committees to which this matter was referred.
What we have here is a small piece of legislation, namely the implementation of Special Recommendation VII, defining the information that should accompany money transfers. Precisely because it is a small piece of legislation, though highly political and with the potential to intrude extensively into people’s private and business affairs, this Parliament has wisely and rightly decided to ask in earnest what needs regulation, what is worth regulating and what constitutes an appropriate response. We did not simply bow to the fact that there was already a prior understanding between the Commission and the Council. Both committees did their best to find proper answers.
This applies to the question of the threshold for incoming funds, which will remain traceable, while the threshold will prevent legal over-reaction against the participating banks on the issue of possible international threshold values.
It also applies to anonymous donations, which are made in several countries, such as Austria, the country of the outgoing Council presidency. They are not to be prohibited if a Member State wants to keep that option open. A threshold of EUR 500 has, however, been set, and larger anonymous donations are only permissible if they are made to absolutely organisations.
The same applies, moreover, to the technical matter of an intermediary bank involved in the transfer of funds. Here too, we have come up with sound solutions. In Member States where complete information cannot be transmitted for technical reasons, it will still be possible, acting jointly and with the consent of the bank of final destination, to hold intermediary banks accountable too.
Last but not least, it also applies to the question of outgoing payments from the European Union. We did not make the mistake of creating too much red tape or imposing too many requirements; on the contrary, we made a conscious distinction between payments with the risk of a terrorist link and payments that might simply be made by migrant workers who have not the slightest connection with terrorism. This distinction was important, because we support the Commission in its desire to extend the licensing system to the more informal providers of payment services that operate in grey areas and thus to bring them to the surface in order to obtain as much knowledge as possible, thereby avoiding unnecessary bureaucracy and ensuring that no undue restriction of civil rights occurs.
On behalf of the Committee on Economic and Monetary Affairs, I thank the rapporteur and the shadow rapporteurs of the political groups for their excellent cooperation. I believe the remaining problems can be resolved by the time of Thursday’s vote, because the committee procedure, on which we were still at odds with the Council, actually relates to only a small section of the draft, namely the matter of an committee to which associated territories have to be admitted. It does not concern the sensitive issue of thresholds or politically sensitive provisions.
Allow me to make one more point. We are creating transparent legislation that is clearly understood by the people of Europe, reliable legal provisions, not unilateral declarations by individual states in this world that seek to induce private companies – even international organisations with cooperative property rights – to do things that may or may not be compatible with national law. We are asking the same questions as the Belgian Government, and we will assist them in their search for answers to these questions, because those answers must be found.
For this very reason we should continue to legislate and build the foundations for international agreements on the basis of the rule of law and not give way to the law of the jungle. Together with the rapporteur, we shall find suitable ways to pursue that approach.
. Mr President, this regulation is one of a number of efforts by the European institutions to improve our effectiveness in combating terrorism and money laundering. Analysis of terrorist attacks in Europe has shown that terrorist groups use various methods to collect funds for their activities. One such method is the use of payment orders for varying amounts of money made both outside the European Union and within its borders.
This regulation will mean that money transfers will henceforth be subject to greater supervision, and banks will have to ensure that for each transfer of a prescribed amount of funds, all information relating to the payer is available. Even if this results in a slight increase in the workload of the banks, this regulation should not be allowed to reduce the efficiency of payment transactions.
Although initially it appeared that this was one of many regulations – and may I mention in passing that there are around 60 regulations of this type aimed at combating terrorism – although this is one of a number of regulations that we initially thought would be rapidly completed, this has not yet happened. A series of proposed amendments have emerged, and more often than not the subject of our discussions has been what level of funds should be subject to transfer supervision.
After a lengthy process of coordination with the rapporteur, the Commission and the Council, we finally have an agreed 15 proposed amendments supported by the Group of the European People’s Party (Christian Democrats) and European Democrats. We also support the proposed amendments that relate to the so-called ‘review clause’, and the fixing of a threshold for payment orders.
Towards the end of the discussions another question arose, namely the gathering of information by the US intelligence agency, the CIA, which would obtain data on bank transfers using the SWIFT code and the kind of consequences this might have for data protection. We in the Group of the European People’s Party believe that this issue is not a subject of the regulation, and we do not therefore support a debate in the context of this report.
Moreover, although a large number of regulations, directives and so forth relating to the fight against terrorism have been produced since 2001, within our political group we believe that this regulation will make its own contribution towards the easier identification of financial ...
. Mr President, the Member States of the European Union have committed themselves to implementing the Special Recommendation VII of the FATF concerning money transfers at a European level, with the aim of successfully preventing the funding of terrorist activities. Therefore in order to ensure an exchange of information concerning the person making the transfer at each stage of the transfer process, we have to introduce a system which obliges the financial services suppliers to include specific and accurate information about the person making the transfer in the financial transfer documents.
We must fight terrorism and adopt measures to make the funding of terrorism impossible. However, it is also important to make sure that the bodies responsible for combating money laundering or the funding of terrorism act in accordance with national criminal law and respect fundamental rights. The five-year period proposed by the Commission for storing information deserves our support. However, as far as the implementation of the regulation is concerned, some exceptions, such as those proposed by the rapporteur, have to be included. Certain definitions must also be made more specific and more complete.
We must limit the use of stored and transmitted information to the defined scope of application in order to prevent general storage of information on citizens and to minimise the infringement of fundamental rights on the basis of this regulation. We also have to prevent executive powers being used to introduce changes and the comitology procedure.
Changes in legislation which were subject to the codecision procedure should also take place within the framework of the codecision procedure. The Member States should ensure the creation of lists of organisations in their countries to which the regulation applies and make sure that these lists are updated and always made accessible to an interested Member State. Moreover, three years after the regulation enters into force, we should introduce a revision clause relating to money transfers and mobile payments as well as a sunset clause of five years after the regulation comes into force.
Finally, I would like to congratulate the rapporteur on an excellent report on a very complex and important issue for the European Union.
. Mr President, as a member of both the Committee on Economic and Monetary Affairs and the Committee on Civil Liberties, Justice and Home, I have to say, wearing both hats, that I am starting to get really concerned. From the perspective of civil liberties, I wonder where we are heading if we are going in for some sort of permanent and comprehensive monitoring of all citizens. In that way, the whole principle of presumption of innocence goes straight out the window!
As a member of the Committee on Economic and Monetary Affairs, I am worried about the burden on industry. I find it actually extraordinary that the Commissioner for the Internal Market should give an introduction that only covers the fight against terrorism, because we should actually also be discussing industry.
After all, commercial enterprises that simply go about their commercial activities, are increasingly burdened with the collection of data for police and judicial purposes. I would, by way of example, also draw your attention to the Directive on data storage and passenger name records. The effectiveness of all those measures is questionable. We appear to have some kind of blind faith in technology and that, as long as we collate as much data as possible on members of the public, we are bound to pick out a terrorist sooner or later. A recent report in the United States, however, makes an equally strong case for the fact that in reality, terrorists do not use standing orders to collect their criminal funds, but use all kinds of different channels for this. If we adopt measures of this kind, then I wonder in all honesty whether we may well force those money flows underground.
I hope in any case that we have made the proposal somewhat more workable for the enterprises that have to use it. I am, for example, pleased that the clauses about the EUR 1 000 and USD 1 000 thresholds are included. I would question whether the EUR 150 threshold for donations to charity organisations is not rather low after all. In this context, I would once again like to stress the importance of what we call purpose limitation, namely that those data are only used for the purpose for which they are collected.
Finally, I should like to add my voice to those who have already expressed their concern in no uncertain terms about the ‘Swift’ scandal that has recently come to light, and I think it is really high time for a much more fundamental debate on how we here in Europe want to fight terrorism effectively without affecting fundamental rights.
Mr President, Commissioner, ladies and gentlemen, as you are all aware, the European Union has already taken a host of measures in connection with the war on terrorism. One of the most effective measures needs further improvement, and that is why we are now looking at this means of checking the flow of funds.
In the war on terrorism we must not only assist the competent authorities in combating money laundering but must also go further by enacting measures to improve the surveillance of electronic payment transactions where these are being used to finance terrorism. For this reason, the authorities must be able to trace electronic payment transactions from start to finish. We do, however, need a practical solution, in other words a solution that helps the authorities without making unreasonable demands on providers of payment services. In the tabled proposals we have struck a decent balance between these requirements.
One of the problems is posed by donations. My own country of Austria is one of those in the spotlight here. We know that the donation system is being abused to finance terrorism. On the other hand, we cannot stop donations being made to charitable organisations or for academic or research purposes. This is why I am in favour of these practicable proposals being implemented for non-profit organisations, including those engaged in educational and scientific activities.
I also welcome the practicable solution of the reduced thresholds. This is another advance that came out of the negotiations. In general terms, I am convinced that this will give us a small but important additional instrument to cut off terrorist funding and to raise security standards in the European Union still higher.
Mr President, the proposed regulation is yet another piece of legislation which harms, that is to say limits, fundamental rights. The previous regulations dealt with population records, the introduction of microchips and so on. This measure aims to limit financial freedom. It continues the measures started in 1978 by OLAF (then called UKLAF) to combat large-scale tax fraud that damaged Community finances, a practice closely linked to organised crime.
How is the proposed regulation supposed to prevent money laundering and the funding of terrorism? By monitoring the billions of transactions our citizens make and storing them for a five-year period? I am sure it cannot do that! It is good that both the rapporteur and those bodies providing their opinions, namely the Committee on Economic and Monetary Affairs, the European Economic and Social Committee and the European Central Bank, have pointed out the serious flaws in the proposed regulation. To conclude, let us read it over once again and avoid creating a regulation that benefits the financial and secret services. Let us hope that we can avoid becoming their collaborators or victims in the future, something that is happening in Poland today.
. Mr President, for the record I wish to confirm that the Commission accepts all amendments that reflect the agreement allowing the adoption of this proposal in a single reading. I have arranged for a list of the Commission’s position on all amendments to be handed to the secretariat for inclusion in the record(1).
Some Members raised subjects this evening that are reflected in amendments that the Commission is not in a position to accept and these relate to the following. A threshold of 1000 euros or dollars for incoming transfers would deprive authorities in charge of fighting money laundering and terrorist financing of an effective means to do their job. Below the threshold, information on the payers would not have to be collected or recorded. The risk is that these funds could be used for financing new terrorist attacks.
Terrorist acts can be organised with little money. It has been estimated that the cost of the Madrid attacks only amounted to about EUR 8000 and any threshold for incoming transfers can easily be abused by dividing the amount to be transferred into several payments below the threshold.
The general sunset clause that would limit the applicability of this regulation in time: this was not accepted by the Council either. Such a clause could be useful in certain cases in the context of better regulation, but the Commission does not see added value in including this general clause in this regulation. Inserting this clause would mean that users and providers of payment services would be deprived of the necessary legal certainty.
A comprehensive review clause is no doubt better suited for this regulation. If it turns out in the light of the review that changes are needed, the Commission will set them in motion and I therefore appeal to the House to accept this sensible solution.
The comitology procedure under the provisions of this regulation covers a special procedure of authorisation by the Commission for Member States to conclude bilateral agreements with territories or countries outside the Community. Member States authorised to include such agreements will benefit from derogations from the obligations under the regulation. Such waivers will allow Member States to treat transfers of funds between that country or territory and the Member State concerned as transfers of funds within the Member State.
Amendment 103 limits in time, until 1 April 2008, the possibility for the Commission to grant such authorisations. Imposing such a sunset clause is clearly not in line with the recent agreement on the revised comitology procedure. As part of this deal both the Council and Parliament agreed not to limit in time the powers granted to the Commission. For the same reasons, Amendments 20, 22 and 24 are not acceptable either.
Some of you have raised the SWIFT crisis widely reported in the media during the last few weeks. You are aware that the issue is on Parliament’s agenda later this week and my colleague Mr Frattini will make a declaration on behalf of the Commission. We will make sure that we have all the facts of this case before taking any decision on further action.
As far as this regulation is concerned, the Commission considers that it contains the appropriate standards on data protection and access by the competent authorities to such data. Your rapporteur had the foresight to submit the proposal to the European Data Protection Supervisor, who gave a positive assessment. No problems were detected on data protection issues.
Let me stress once more that non-compliance by 1 January 2007 with the agreed international standards to ensure an effective fight against the financing of terrorism will not only send a negative message to the financial community on Europe’s commitment to fight terrorism. Non-compliance would also have significant economic consequences due to disruption of money flows from and to the European Union.
The Commission has been ready to take the concerns on board. The compromise found is a good one. It will make Europe a safer place and show that Europe lives up to its responsibilities in the world. I count on your support in bringing this dossier to a successful conclusion now at first reading, thus avoiding lengthy discussions and probably less satisfactory results at second reading.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Annex – Position of the Commission
The Commission can accept the following amendments in full: 1, 2, 3, 4, 5, 7, 8, 12, 13, 15, 16, 17, 25, 27, 30, 31, 32, 33, 35, 37, 39, 41, 43, 45, 47, 48, 50, 53, 55, 56, 58, 60, 62, 64, 66, 69, 71, 73, 75, 77, 80, 86, 90, 91, 94, 96, 98, 99, 101, 106, 108, 110, 112, 114, 115, 117, 119, 121, as well as amendments 126 to 140, both inclusive.
The Commission is not in a position to accept any of the other amendments.
The next item is the report by Mr Szejna on behalf of the Committee on Legal Affairs on recent developments and prospects in relation to company law [2006/2051(INI)] (A6-0229/2006).
. Mr President, this own-initiative report on recent activities and prospects concerning company law aims to react to steps taken by the Commission, as well as to work out a strategic plan for Parliament concerning further actions in the field of company law. Significant progress has been made in implementing the 2003 Action Plan. However, further action is needed aimed at achieving the targets set out in the amended Lisbon Strategy, at committing ourselves to increasing growth and employment, at strengthening and increasing competitiveness in industry and improving conditions for entrepreneurship, and at supporting the ‘Social Europe’ project.
The European Parliament calls on the Commission to guarantee that the steps taken to modernise company law and corporate governance are, and will be, in line with legislation in related sectors. It also emphasises the importance of taking into account the ruling of the European Court of Justice on the principle of entrepreneurial freedom.
Parliament calls on the Commission to make a decision concerning further measures aimed at developing company law, and in doing so to consider the European social model, especially the involvement of employees. Better regulation and simplification of legislation are very important in order to increase cohesion and clarity of Community legislation, especially in the field of company law. However, this should not be the only aim. First of all, we should define the areas where further initiatives are necessary at a European Union level in order to achieve the previously mentioned goals. We should investigate whether there is a need to consolidate the whole of company law in a single legal document or whether the first stage of the consolidation process should only cover certain areas.
The Commission’s decision to withdraw some draft legislation, in fields where it should already have noted the interest expressed by the companies concerned, cannot be justified by the need for better legislation. The European Parliament should be constantly involved in drawing up, defining and adopting measures aimed at simplifying legislation. The European framework for corporate governance should create the appropriate institutional conditions to support long-term viability for companies and employment prospects, define mechanisms preventing bad management and guarantee transparency and responsibility in terms of investments and revenue. We should also not forget that workers represent human capital for a company. Employees are not only important in terms of contracts, but are also investors and European Union citizens. Employees should be viewed in the same way as shareholders, as people involved in the company in the sense that they also bear a risk related to decisions made concerning the company.
The European Parliament also calls on the Commission to take greater account of the needs of small and medium-sized enterprises in future draft legislation and revisions of existing legislation and to remember that they create jobs and are a motor for economic growth.
In the field of company law, the European Parliament welcomes the proposal by the Commission concerning the Parliament and Council Directive on the exercise of voting rights by shareholders of companies having their registered office in a Member State and whose shares are admitted to trading on a regulated market. The European Parliament also welcomes agreements relating to matters including the proposal on the Parliament and Council Directive amending the Directive as regards the formation of public limited liability companies and the maintenance and alteration of their capital and the proposal relating to the Parliament and Council Directive amending the Directive on the annual accounts of certain types of companies and on consolidated financial reports.
The European Parliament should always take part in the debate on setting further priorities in the field of company law and corporate governance. This means, amongst other things, that Parliament should be regularly informed about expert group discussions. In the field of company law, Parliament expects the Commission firstly to guarantee companies a choice of different management systems, including the chance to choose between a monoist and dualist system without the need to adopt legislation defining the rights and obligations of the company’s management. Secondly, Parliament expects the Commission to analyse the opportunities for amending the principles of the European Company Statute concerning the creation of such companies, with the aim of simplifying them and adapting them to the requirements of the market. Thirdly, it expects the Commission to put forward a proposal on the European Private Company to fulfil the needs of small and medium-sized enterprises.
The European Parliament deplores the fact that the Commission has already taken a decision to withdraw two proposals: the proposal for a regulation on the European Association Statute and the proposal for a regulation on the European Mutual Company Statute, as well as two proposals for directives complementing these statutes with respect to the participation of workers. We note, however, that in the Commission’s 2003 Action Plan, the Commission announced its intention to provide active support for the legislative process in relation to these statutes.
We call on the Commission to draw up new legislation on the European Mutual Company Statute and on the European Association Statute. The European Parliament also calls on the Commission to present, in the near future, a proposal concerning the Fourteenth Directive on the cross-border transfer of the registered offices of limited liability companies. The European Parliament expects the Commission, if appropriate, only to put forward draft legislation concerning the principle of ‘one share, one vote’ following the revision of the Parliament and Council Directive on takeover bids.
Finally, I would like to thank the draftsman of an opinion, Mr Lehne, whose excellent comments increased the value of this report.
. Mr President, I warmly welcome Mr Szejna’s report and today’s discussion on the recent developments in and prospects for company law. This report is timely, as we have just finalised our consultation on future priorities for the Action Plan on Company Law and Corporate Governance. Our detailed report on that consultation will be available on the Internet shortly.
Let me thank Mr Szejna and his colleagues in the Committee on Legal Affairs and Mr Lehne and colleagues in the Committee on Economic and Monetary Affairs for the efforts they have put into this piece of work.
Our consultation has been successful. We received more than 250 replies and around 300 people actively participated in our public hearing on 3 May. The views expressed in the replies to the public consultation were confirmed at the hearing.
What are the main lessons of the consultation? Firstly, there was overwhelming support among stakeholders for the application of the ‘Better Regulation’ principles. Respondents praised the consultation exercise. They supported the commitment to the strict application of the subsidiarity and proportionality principles. They also welcomed the Commission’s commitment to undertake systematic regulatory impact assessments before any potential legislative initiative. A majority of respondents supported the objective of simplification. However, most stakeholders considered a recasting exercise inappropriate. Stakeholders do not want us to take the risk of opening a Pandora’s box. A codification or consolidation exercise would seem to be the most appropriate.
Secondly, as regards the continued relevance of the Action Plan, and in particular the measures proposed, respondents generally supported the work done since 2003. However, opinions were split on the details of the measures proposed for the medium and long term. A number of respondents expressed ‘regulatory fatigue’.
However the general opinion was that work should continue on enabling legislation that would enhance the mobility of companies in the European Union or facilitate company restructuring. The vast majority of respondents called for the adoption of a Fourteenth Company Law Directive on the transfer of registered offices. A large number of respondents also called on the Commission to table a proposal for a European Private Company Statute. In addition, a large number of stakeholders wanted to see more focus on small firms.
Thirdly, when it came to the detail of the measures proposed in the Action Plan in the field of corporate governance, views were split. There was general support for exploring certain issues at EU level, for example the issue of ‘one share, one vote’, at least by carrying out a fact-finding study, or the rights of shareholders. Views were more qualified on the disclosure of institutional investors’ voting policies. There was clear opposition to the adoption of an EU wrongful trading rule, as well as to potential harmonisation of the legislation on directors’ disqualification.
Parliament’s report provides the Commission with very useful input for the development of a strategic perspective for further action. You underscore the trends observed during the consultation exercise on the need to have more regard to the needs of small firms, the call for a Fourteenth Company Law Directive on the transfer of registered offices and the opposition to the adoption of a European initiative in the field of wrongful trading rules.
It is too early at this stage for us to respond in detail to all the issues raised in this exercise. I have heard the views expressed. On the basis of the outcome of the consultation and of the report discussed today, we intend soon to publish a statement in which we will indicate our priorities for the near future.
Our views are mostly convergent. I welcome that. The Commission and Parliament must work hand in hand if we want to develop a regulatory framework that makes a difference in strengthening the competitiveness of the European economy.
Mr President, ladies and gentlemen, let me begin by expressing my special thanks to Mr Szenja, the rapporteur in the lead committee, for our close and fruitful cooperation. This is an extremely significant report, because it makes clear from the parliamentary perspective the priorities we still wish to pursue in implementing the rump of the old action plan on company law in this legislative term and shows how far we intend to push the Commission to present concrete proposals in the course of the present term.
In the policy debate, I was not surprised to see that there was broad agreement, not only between the large political groups but among the smaller groups too, on the substance of the reports, which were adopted by large majorities in both the Committee on Economic and Monetary Affairs and, subsequently, in the Committee on Legal Affairs. In the view of my group, this is also a compelling reason for us to reject all the amendments that have been tabled in the intervening period for the reading in plenary. The report is good as it stands and should not be watered down by amendments that may also scupper previous compromises. This is why we in the PPE-DE Group cannot support the amendments that are now on the table.
Allow me to add a comment on the subject of ‘one share, one vote’. There were differences on this point, not only in the debate within the Committee on Economic Affairs but also in the Committee on Legal Affairs. At the time when we negotiated the Takeover Directive, we became aware of these differences. Even then, we managed to find a reasonable consensus. The consensus view is quite simply that we should wait first of all for any studies that have been commissioned and then wait for the evaluation of the Takeover Directive in 2012/2013. At the end of the next legislative term, a decision can be taken as to whether further proposals need to be made. This is a good example of a sound compromise.
In conclusion let me reiterate my thanks to everyone involved. This is a good report that merits a large parliamentary majority.
Mr President, ladies and gentlemen, I should like to echo Mr Lehne’s words of thanks to the rapporteur.
The report, which does not really fit into the series of diverse reports on company law that have previously been adopted in this House, especially as it enjoys a sort of special status through having been drafted on the initiative of a parliamentary committee, helps to fill a genuine gap, and the Commission should now fill that gap completely in the coming years with initiatives of its own. We eagerly await the Commissioner’s statement on the next steps in the realm of company law, because, as we all know, European company law is an important element of the single European market and an important instrument for the continuing integration of companies, especially small and medium-sized enterprises.
This means that the policy we are pursuing here is one which directly creates jobs. Jobs can only be created in really large numbers if SMEs receive special support. And SMEs can derive particular benefit from this form of company law because it lowers their consultancy costs and because a harmonised legal form would make it easier to start up a business, which we also want to encourage on a cross-border basis – as you said, Commissioner – by improving mobility.
For this reason, I believe it is right that the Commission should take initiatives to simplify the creation of European private companies in future. There is already Mr Lehne’s project, of course, to have Parliament foster the Commission’s activities by means of a motion for a legislative resolution.
I also welcome the fact that the proposal to introduce a European private company, which was contained in the action plan back in 2003, is now to be resurrected. The amendments contained in this report, which focus especially on accounting standards, are extremely important in my opinion, and I therefore ask you, Commissioner, to give these amendments due consideration.
Mr President, I should like first of all to thank and congratulate Parliament’s rapporteur.
In this field, Commissioner, you are really in quite a paradoxical situation. Since May 2003 you have had an action plan that would enable you to influence this debate, which is taking place in all the Member States. The reality is, however, that the speed at which the Commission works is such that, during that time, each Member State has been preparing for European negotiations. So rather than initiate a European process on subjects that are new, you allow the Member States time to adopt their own proposals, which then makes the development of European governance more complicated. Especially since it is a subject where the transatlantic dimension must not be underestimated and Europe would be better prepared if it were more advanced in the development of that European governance.
I am a little surprised at my colleague Mr Lehne’s reaction to the amendments that have been proposed – but he is not listening to me, so I shall have to go and tell him afterwards – when he says that adopting such and such an amendment tabled by the Socialist Group in the European Parliament would dilute this report a little more. I believe adding one or two useful references for corporate governance to the draft resolution’s 47 paragraphs deserves to be reconsidered.
So far as the double voting right is concerned, I for my part believe that the balance we found in the takeover bids directive was satisfactory. Unlike the Commissioner, I do not propose reopening that debate, especially since the question is not whether one national model or another is reprehensible but rather how a body of citizen shareholders can be put in place that will get us away from the volatile and stateless nature of today’s shareholder in the largest quoted undertakings. We should be encouraging long-term shareholding, employee shareholding and transparency of directors’ pay.
That is where your energies should be directed, Commissioner.
Mr President, I was very pleased to learn that work on updating company law and on the strengthening of corporate governance in the European Union was to continue. In my work as a lawyer, I have frequently encountered problems resulting from the failure to adapt company law and corporate governance to reality. I think that the Lisbon Strategy guidelines have contributed significantly to the progress made in work on this subject. We cannot underplay the role of small and medium-sized enterprises, which are the best motor for economies. It is therefore comforting to see that the Commission has also noticed the need to create the best possible environment for precisely this kind of activity.
We need to pay particular attention to an appropriate analysis of these environments. All barriers, including administrative ones, should be removed as soon as possible. I agree that the report we are debating should set out a plan for further action by the European Parliament concerning activities in the field of company law. There were no particular difficulties involved in implementing the 2003 Action Plan. Its main aims, such as increasing the effectiveness or competitiveness of companies and strengthening the rights of shareholders, are still relevant today.
However, we must take further action aimed at achieving the goals of the Lisbon Strategy, namely by showing our commitment to increasing employment, increasing competitiveness in industry and improving the conditions for entrepreneurship as well as, and this is particularly important, our commitment to supporting what is known as ‘Social Europe’. The Commission should not delay in presenting a Fourteenth Company Law Directive on the transfer abroad of registered offices of limited liability companies.
Mr President, Commissioner, most people support better and simpler legislation and measures to prevent abuse. Transparency and public scrutiny are often good tools for achieving these things. Politicians often have a tendency to believe that companies are public institutions owned by themselves, but that is not the case. Companies are property, and they belong to their owners, not to politicians. Ownership is the very basis of the market economy. Do not allow market forces to be eliminated. If the ground rules are changed, businesses suffer, as does everyone. Businesses need fixed, long-term ground rules.
My concern regarding the matter on today’s agenda relates to the rules governing voting rights. The Member States have different models for taking care of companies’ interest in developing their business, which is to say entrepreneurs’ interests. Sweden has a model guaranteed in the compromise we reached in April 2004. I should appreciate it if Mr Lehne too listened to what is being said.
I am therefore less delighted about the external study that is to review the rules governing voting rights because experience shows that such studies have a tendency to be rather one-sided. The fact that objectivity has been included among the demands made of the working party does in fact indicate a lack of confidence right from the start. There can be no guarantee of objectivity. It would therefore be appropriate to have representatives of the Nordic system in this working party so that any kind of result that is finally produced might inspire confidence in the people of the Nordic countries. This is a matter to which I should like Mr Lehne to pay a bit of attention.
It is true that this is an own-initiative report, but it should not be used in such a way as to block development after 2012. If large countries retain their cross-ownership and their rules on voting rights, small countries should be able to do so too. We have a deal, and it must be honoured. There is nothing to say that it must be abandoned in 2012. Instead, it can be renewed. Pacta sunt servanda.
Mr President, I, too, should like to congratulate Mr Szejna on his report. In the Committee on Economic and Monetary Affairs, our group could have quite happily added a whole load of things, but we whittled them down to a few points only, namely those also indicated by Mr Lehne, whom I should like to thank for his willingness to compromise. Like Mrs Berès, though, I think that what we have added to the amendments for the plenary is not in conflict with that compromise. I shall return to this point in isolation later.
In his report, Mr Szejna has opted for a wide approach, which appeals to me. Unlike Mrs Cederschiöld, I think it important – and that was also subject of the debate that was held earlier this evening – that enterprises should not simply be the property of shareholders. Shareholders have shares, but enterprises are more than simply a piece of paper or an investment object. Enterprises function in the real economy where interests other than those of shareholders are at play.
That is why I should particularly like to stress recital F and general point 3, the section concerning employee participation in corporate decision-making and the thesis that is expressed in this report that this should also form an integral part of corporate governance and of company law. I hope that Mr McCreevy can agree with Parliament on this and can ensure that this will also play an important part in future dossiers.
In the light of the fact that it is of major importance that this cannot be circumvented by, for example, the European company and a change of office, we have tabled a number of amendments to that effect. I hope that Mr Lehne will revisit this issue – even though he does not seem to be listening at the moment – to see if he can support those.
Mr President, ladies and gentlemen, I too should like to acknowledge a number of salient points in the report. Among them, the explicit recognition of a European social model, notwithstanding the various national approaches to company law; and the connection between company law and corporate governance, on the one hand, and social policy, including by means of corporate social responsibility, on the other.
The European Parliament is making the relationship with stakeholders a priority, thus rooting companies’ social responsibility in processes of corporate governance and is therefore taking advantage of the most genuine opportunity in this regard.
I would also mention the explicit recognition of the need for directors to have a relationship of dependency and for transparency with regard to remuneration as well, together with the guaranteed rights of workers and their representatives to participate in company decision-making.
I would reaffirm the need to provide for the possibility of coordinating with the financial markets, so as to take due account of developments in the real economy, and I hope that these suggestions will be adequately and correctly implemented in national law as soon as possible.
. Mr President, I wish to begin by thanking Members for their comments and observations.
We had the opportunity to cover some of the ground two weeks ago when I met the Committee on Legal Affairs to discuss the annual policy strategy. Let me repeat that I welcome the report as Parliament’s contribution to setting priorities and developing a strategic perspective for further action. As I said, we shall shortly be publicising how we will carry forward the priorities identified.
Some issues were raised and I note in particular the difference of opinion on a number of areas, for example as regards ‘one share, one vote’. I am very conscious of the debate that took place on this matter before I became a Commissioner, and Mr Lehne’s advice that we should await the publication of the study is probably best.
Looking back over what has been said here and the great debate that has taken place previously on this issue, I think this has emphasised that throughout Europe there are different cultures and a different ethos regarding both company law and corporate governance. That is a fact that we should all bear in mind, as I will certainly do in whatever I recommend in this particular area. I think that was also brought home by what other speakers said, such as Mrs Berès, who spoke of moving towards a certain degree of European harmonisation in some of these areas. It would be very difficult to harmonise company law measures in the European Union because of the different cultures and traditions and the different ways that have developed in many of the Member States. The situation is not the same in every Member State, and I shall certainly be taking that into account in whatever proposals I bring forward and in whatever I decide is the best and most effective way to do things on a Europe-wide basis.
It is important to remember the different areas of conflict that we have had in the past and I certainly will take them into account too in whatever recommendations I bring forward.
The debate is closed. The vote will take place tomorrow at 12 noon.
The next item is the report (A6-0201/2006) by Caroline Lucas on behalf of the Committee on the Environment, Public Health and Food Safety on reducing the climate change impact of aviation [2005/2249(INI)].
. Mr President, I wish to begin by saying that I warmly welcome the Commission’s communication on reducing the climate impact of aviation and that my report strongly supports the Commission’s position that a comprehensive package of measures is needed to address the full impact of aviation on the climate. I should also like to thank the shadow rapporteurs from the other political groups for their good work and collaboration.
The starting point for my report is that while aviation has brought a great many benefits to society, its current growth rate is completely unsustainable. Between 1990 and 2003, the EU’s international aviation emissions increased by 73%, corresponding to an annual growth of over 4%. At this rate the increased emissions from aviation will neutralise more than a quarter of the reductions required by the EU’s Kyoto target by 2012. Moreover, crucially, aviation’s total impact on the climate is estimated to be two to four times the CO2 impact, even without considering the potential effects of cirrus cloud enhancement.
Of course, the industry’s efforts to reduce its emissions are welcome. However, as Eurocontrol predicts, EU air traffic movements are set to more than double by 2020 compared to 2003. It is clear that rates of technological improvements – which historically run at about 1-2% per year – will be insufficient to offset this enormous growth.
It is clear then that action is urgently needed. International aviation is not subject to Kyoto or other commitments. Article 2(2) of the Kyoto Protocol urges states to pursue reduction of greenhouse gases from this source through the International Civil Aviation Organization, but there are currently no plans for a global solution here. That makes it vital that the EU shows leadership and exploits the advantages of laying down an example with early regional action. Council Conclusions of December 2005 reaffirm this, calling for ‘specific action to reduce greenhouse gas emissions from aviation if no such action is agreed within the ICAO by 2002’.
I therefore welcome the communication’s recognition that we need this comprehensive package of measures, including regulatory, economic, technological and operational instruments. In particular, its plan to pursue the introduction of kerosene taxes is very important, given the existing imbalance between the treatment of aviation and other modes of transport. This should begin right away with a tax on all domestic and intra-EU flights – with the possibility of exemption for all carriers on routes where non-EU carriers operate. The ongoing renegotiations of air service agreements must continue so that third-country carriers can gradually be taxed on an equal basis with EU carriers.
Ending the VAT exemption would further level the playing field, and bring fiscal as well as environmental benefits. Colleagues will see that I have brought back an amendment to seek to achieve this.
Improvements in air traffic management could reduce average fuel burn by between 8% and 18%, with resultant decreases in all engine emissions.
All of these measures are necessary, but the main focus of the Commission’s proposals and therefore of my report is on emissions trading. I agree that it has the potential to play a role, but only provided any scheme is properly designed. First, it is clear that other policy instruments must be introduced alongside an emissions trading system to address the full climatic impact. Instruments directly linked to the impact in question, such as a NOx charge, would be most likely to induce the most efficient behaviour, although multipliers on CO2 emissions are an interim alternative. This is crucial, because if there is not a parallel emissions charge or multiplier formula to cover aviation’s non-CO2 impacts, the effect of buying the right to emit a tonne of CO2 from another sector with much lower non-CO2 impacts would actually be a net disbenefit to the environment.
Second, and crucially, a separate closed system for aviation is crucial at the very least as a pilot scheme because, apart from the administrative difficulties of including aviation in the EU’s general ETS, many sectors already in that scheme are concerned about the possible effect of aviation’s inclusion on carbon prices, noting that as a sheltered sector, aviation will be able tolerate higher prices than many others. There is a very real risk that excessive pressure on vulnerable, energy-intensive industries could lead to a loosening of the overall cap.
It would also be impractical for aviation to join the general ETS before 2012. I do not think we can afford to wait another six years before we act, so good use could be made of the period 2008-2012 by running at least a pilot scheme. Any arrangement by which aviation was ultimately incorporated into a wider ETS would also need a cap on the number of emission rights the aviation sector could buy from the market to ensure that aviation itself begins to make some of these cuts.
Finally, if colleagues are in any doubt about the importance of a separate scheme, they should consider the words of a chief economist of British Airways, who admitted last week that if airlines joined the existing emissions trading system their emissions would simply continue to grow at an alarming rate: they would simply buy up the right to emit as ever, their own emissions would not go down, and we would still see aviation having a massive accountability for the climate crisis.
Therefore, I urge colleagues to vote for this report, which will send a very clear signal to the Commission and to the Council that Parliament is looking for ambitious but realistic proposals in this field.
Mr President, I should like to congratulate Mrs Lucas and thank her for her report. I should also like to thank the European Parliament Committee on the Environment, Public Health and Food Safety for unanimously adopting the relevant report and the European Parliament Committee on Transport and Tourism and its opinion draftsman, Mrs Hennis-Plasschaert, for agreeing to include aviation in the European Union greenhouse gas trading system.
The aviation sector contributes approximately 3% to the production of carbon dioxide in the European Union, but this rate is increasing rapidly. As Mrs Lucas said earlier, in a few years' time, by 2012, it will have increased by 150% in comparison with 1990, which is approximately just under 5% per annum.
This rate of increase in carbon dioxide is, of course, helping to exacerbate the greenhouse effect and it should be noted that it is not only carbon dioxide which aircraft emit; there are other side effects, such as emissions which help to create other greenhouse gases and, as such, the contribution of aviation to the greenhouse effect is much greater than the 3% reported for carbon dioxide.
As Mrs Lucas also said, the Kyoto Protocol does not extend to limiting emissions of carbon dioxide by aircraft, although there is, of course, a reference in Article 2, paragraph 2. This is precisely why the European Commission will continue its present efforts and step up its efforts in future in order to include aviation and maritime transport in any system agreed for post- 2012.
However, this period is still several years away and, that being so, the gas trading system now needs, following the European Parliament and Council codecision procedure, to include gases so that we can limit and aviation can help to limit the greenhouse effect and so that this sector does not end up at an advantage compared with the other sectors which help to limit the greenhouse effect. In other words, we do not want the other sectors to fare worse than aviation.
That is why it is particularly encouraging both that the relevant reports have been submitted by the parliamentary committees and also that the Council of Ministers for the Environment of the European Union and the Heads of State or Government of the European Union also agreed at the European Council last December to include aviation in the trading system and called on the European Commission to table the relevant legislation under the codecision procedure.
I should like to make three comments on the points made by the Committee on the Environment and the points raised earlier by Mrs Lucas:
First of all, would it be better to have a closed or open system for aviation? The European Parliament committee report wants a closed system, a separate system for aviation, either as a permanent system or in a pilot stage up to 2012. The Commission has taken a different approach: it considers that the broader the scope of the trading system, the less it will cost to reduce carbon dioxide emissions and, as a result, aviation will have lower costs without reducing the benefit to the environment.
Similarly, I should like to follow on from Mrs Lucas's thoughts on a tax on kerosene, the fuel used for aircraft. It is a fact, as you said earlier, that there are bilateral agreements which basically exempt aviation from payment of tax. Of course, the European Commission has been passing Community legislation since 2003 allowing the Member States to tax fuel on their domestic flights and, following agreement with another country, to allow tax on flights between the two countries.
The Commission is continuing and will continue its efforts towards third countries, in accordance with what you too said earlier, in order to abolish this tax exemption for kerosene, which clearly does not have positive environmental results.
Furthermore, I should like to make a comment about the geographical scope of the trading system: the Commission has proposed including all flights from airports in the European Union and the parliamentary committee has proposed including all flights to or from airports in the European Union and flights which cross the airspace of the European Union. We consider that the Commission's approach is simpler and more effective and could make it easier to extend the system to other countries.
Without doubt, however, as Parliament and as the airlines themselves and non-governmental organisations have proposed including all flights to and from airports in the European Union, the Commission will examine this approach during the course of the detailed study of the impact this will have before submitting its proposal during the codecision procedure which we hope to have before the end of the current year.
Finally, I should like to say that, without doubt, in addition to including aviation in the trading system, there are other measures, such as those you mention: improvement of air traffic, investment in research, so that more environmentally-friendly technologies can be developed, improved and used, the possible use of biofuels in airlines – although this last option is still at the research stage – and a series of other measures which can be applied in parallel in order to mitigate the impact of aviation on climate change.
. Mr President, first of all, I should like to thank Commissioner Dimas for the realistic contribution he made a moment ago. I very much endorse the remarks he addressed to the Committee on the Environment, Public Health and Food Safety. Indeed, in a communication by the Commission, different options are being examined and a more consistent application of energy levies is also briefly looked at. At the same time, the Commission recognises that this latter cannot be seen as a cornerstone of a strategy for fighting climate change effectively.
In the end, the Commission concluded in its communication that market-based instruments are by far the most effective. It settled on the trade in emission rights, and that is a conclusion I fully endorse. It is environmentally effective and economically efficient. In recent months, as is still the case today, a great deal of hard work has gone into further fleshing out this initiative, including its scope, and I have tried, on behalf of the Committee on Transport and Tourism, to draft a realistic opinion. The goal is, after all, to develop at the earliest opportunity a model that is as workable as possible and that can be extended worldwide.
Despite all the appreciation I have for Mrs Lucas herself, my amazement was nevertheless considerable when I read the final version of her report which is totally devoid of any realism or workable solutions. The resolution has been decorated with the proverbial Christmas baubles. One such Christmas bauble is, for example, the C02 multiplier, while the CE study shows that including non-C02 effects is very difficult to measure. Also, it harps on endlessly about kerosene tax as being the panacea for all environmental problems and much more. With all due respect, while a tax of this kind is good for the coffers, its environmental effectiveness has not been proven in any way.
Do not get me wrong, I too would prefer to see all transport modalities treated the same way, but I would urge you to take all aspects into consideration, including, for example, the way in which the infrastructure is financed. Moreover, this discussion takes the attention away from what this is really about, namely a swift integration of aviation in the EU Emissions Trading Scheme (EU-ETS), and as Commissioner Dimas was right to point out a moment ago, a directive that allows Member States to apply fuel tax to domestic flights is already in force, something which only the Netherlands has taken up so far. I would therefore ask you to shift your attention to this.
I have taken the liberty of applying for a list of separate votes and votes in sections, in the hope of removing all Christmas baubles from the resolution. Should this prove impossible during the vote, then I will ask for my name to be removed from this resolution.
. – Mr President, Commissioner, ladies and gentlemen, I should like to thank the two rapporteurs for their work.
The adverse effects of air transport on the climate are considerable, and are rapidly becoming more acute. For this reason, the Commission must lose no time in presenting us with legislative proposals on how to remedy this problem. We cannot use the argument that air transport makes up only a small percentage of total global emissions. We keep hearing this in debates on climate: that the individual emitter is only ever responsible for a proportion of the emissions. If each individual emitter talks his way out of it by arguing that he is only responsible for a small proportion, however, we shall never see an active fight against climate change.
In addition, the EU already imposes very heavy taxes, charges and environmental requirements on other modes of transport such as buses, railways and even cars. Operators of bus or railway enterprises, for example, cannot see why we are imposing heavy charges on them – relatively environmentally friendly modes of transport – yet have thus far imposed such small charges on the relatively environmentally unfriendly aeroplane. This distorts competition not only between the various modes of transport, but also – and this is a point I should like to make in view of the holiday period in Europe – between holiday regions.
There are European holiday regions to which Europeans normally travel by bus, train or car, and there are others that are primarily reached by aeroplane. In the region from which I come, representatives of hotels, other establishments providing food and drink, and other tourism enterprises openly complain that, to give an example, the taxes that a Dutchman would have to pay if he flew from Amsterdam to Turkey are very much lower than those he would pay if he took the bus to a mountainous area in Germany or France. That is a distortion of competition that we need to remedy.
We should, however, be careful in our choice of instruments for this purpose, so that we do not create new distortions of competition. For example, it is important that we take care that the instruments chosen give rise to the minimum possible distortion of competition between the European airlines and their non-European competitors. In our view, the original draft prepared by Mrs Lucas had a number of weaknesses in this regard. For this reason, the Committee on the Environment, Public Health and Food Safety has drafted some amendments and has also endorsed a number of amendments along the same lines from the Committee on Transport and Tourism.
Focusing our discussion exclusively or primarily on the kerosene tax is unlikely to solve the problem. We should concentrate on other instruments: namely a fundamentally redesigned emissions trading scheme that remedies the weaknesses of the present scheme, plus a mixture of other instruments. What is important is that emissions trading should cover not only flights within Europe, but also intercontinental traffic, or at least that which takes off and lands in Europe. It goes without saying that we want to see a worldwide system as soon as possible.
The weaknesses in the present Emissions Trading Scheme need to be overcome: that means less bureaucracy, a uniform allocation method throughout Europe and greater recognition of past performance. This is one of the reasons for my plea, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, for a separate scheme – as this will mean that the shortcomings can be remedied more quickly than if the deficient scheme were adopted.
The Group of the European People’s Party (Christian Democrats) and European Democrats wants to see an impact assessment, and I assume that the Commission will soon be presenting one. In addition, in the context of all the emphasis on emissions trading, we should like to see equal priority being given to further pursuing other measures, such as air-traffic management.
We should also reflect on the fact that one way of remedying distortions of competition is to reduce taxes on environmentally friendly modes of transport.
. – Mr President, I should like to congratulate the rapporteur, Mrs Lucas, on her well-balanced report. Indeed, we in the Socialist Group in the European Parliament support her on many points – with the exception of the one about creating a separate emissions trading scheme for air transport.
From 1990 to 2002, the CO2 emissions from international air traffic that were generated by the 25 EU Member States rose by 60%. In addition, the altitude at which air traffic produces emissions means that their impact on the climate is far greater than their quantity would suggest.
Heavy fuel taxation is common practice in Europe, yet almost nowhere in it is aviation fuel taxed. This has a considerable impact on the competitiveness of the other modes of transport. Long-distance rail transport is stagnating. Parliament should give its resounding support to the Commission’s intention of further pursuing the introduction of kerosene taxes, and implementing these as quickly as possible. The EU must take the lead on this and set a good example by taking timely action at regional level.
This report does not discuss only the kerosene tax, however, but also the massive distortion of competition caused by tax exemptions on air transport. Rail transport is subject to taxes and to the Emissions Trading Scheme, which entails considerable cost increases for this environmentally friendly mode of transport. Emissions trading is not a replacement for the measures needed to reduce climate change impact, but it has the potential to be, provided it is properly organised.
As I have already emphasised, we support the Commission’s proposal to integrate air transport into the existing Emissions Trading Scheme, but we also support paragraph 24, which calls for a pilot phase of a separate scheme covering the period 2008–2012.
. Mr President, we like to proclaim the growth of cheap air travel as a European success story. It is thanks to the breaking of national monopolies that there are now such unparalleled opportunities, mainly for the middle class, to enjoy holidays abroad. My own assistant just popped over to Stockholm this weekend for an engagement party – not even a wedding, just an engagement party. We all enjoy this, but I think we have to remember that the poorest in society, let alone the poorest across the world, are denied these opportunities. Whatever the price of the air fare, they cannot afford the holidays at the other end; but for those of us in a privileged position it is fantastic.
The trouble is the predicted growth is so great as to wipe out the gains being made in reducing carbon dioxide in other sectors. A big airline operator in the UK told me they expect a 60% increase in the use of their planes over the next six years alone. That is a fantastic and terrible rate of growth. What the lobbying letters from the aviation industry are really saying, putting forward every excuse in the world, is this: ‘just don’t touch us, we are somehow special. Our growth and our profits must be protected. Do not take measures against us. The future of the world can go to hell, frankly, just so long as we are protected’.
They want to be included in the Commission’s emission trading scheme, and you may ask why. It is because they know it is not going to be consequential on their profits. The socialists are now saying yes, we are backing the capitalists in this. I think they should look at this again. The point is that the aviation industry says a closed scheme would be a tax. Yes, in effect it would be a tax, but it would be a flexible tax rewarding those who take measures to try to introduce the best technology and to make maximum use of their planes.
Technological development is what we really need to promote. Our message to the airline industry should be this: expand as you like, but find ways of doing it without increasing CO2 emissions. We do not want to stop air travel, we simply want to ensure that its growth is not at the expense of our children and our future.
. Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance would like to express warm thanks to the rapporteur, Mrs Lucas, for her excellent report, whose proposals for action are very well justified.
Emissions from air traffic are growing faster than any other source of carbon dioxide emissions, and the other emissions and impact of aviation more than double its effect on global warming. Since 1990, greenhouse emissions from air traffic within the European Union have increased by 85%, which is 4% a year. This threatens to wipe out a quarter of the reductions in emissions achieved in other sectors for the prohibition period. This cannot be allowed to continue.
Emissions from air traffic are by far the greatest per kilometre travelled. For example, the impact is fifteen times greater than that of trains. Every aspect of air travel, however, is subsidised, including fuel, which is not subject to taxation. On the other hand, rail traffic is taxed in a number of ways, and it is also affected by the trade in carbon dioxide emissions.
The ‘polluter pays’ principle must be extended to flight, in such a way, obviously, that it does not lead to distortion of competition, although current tax breaks for aviation and other preferential treatment are a distortion of competition in themselves. The next global climate agreement should cover air traffic, but there are good reasons now for extending emissions trading to all flights arriving in and departing from the European Union, preferably based on a separate emissions trading system, to make the incentive for reducing emissions effective.
Ladies and gentlemen, every one of us flies, and we do so quite a lot. Every one of us can do something too. We can compensate for the emissions from our own air travel voluntarily. There are organisations which calculate flight emissions per passenger and through them you can finance an equivalent amount of investment to reduce emissions in the developing countries. I myself started compensating for the emissions from my own flights last year, and now I have paid compensation for all the flights I have taken since I was elected to the European Parliament. I call on all my fellow Members to do likewise – we can afford to.
. Mr President, first of all, I should like to thank Mrs Lucas for her very lucid report. I support the gist of the Commission’s proposal in which it wishes to put a check on the fast growing share of aviation in climate change. Mrs Lucas’s report complements the proposal well, and we share her view that including the aviation sector in emissions trading should not be the only instrument, but should form part of a package of measures, such as introducing kerosene tax, VAT on plane tickets and congestion tax for airports. Like the rapporteur, I take the view that the emission rights to be issued should be auctioned in order to avoid large enterprises feathering their own nests with free rights, without the environment benefiting in any way.
Although my group sees the Commission proposal as a step in the right direction, we should not overestimate the importance of emissions trading, whose environmental benefits have not been proven beyond any doubt. Moreover, CO2 is not the only problem aviation faces. The emission of nitrogen oxide (NOx) is also enormously important, not only in terms of the climate, but also air quality. That is why we are in favour of including NOx in emissions trading, which is what is already happening in the Netherlands, certainly if a separate system is being set up for aviation anyway.
A system that addresses CO2 alone will not yield the maximum effect. It would be preferable to tackle NOx at the same time. We agree with the rapporteur that research into cleaner engines is needed, but this should not yet again mean that specific measures against said emissions will be shelved. If NOx is not included in emissions trading – and it now looks unlikely that it will be – airports must be encouraged to impose local emission levies as part of the package of measures set out by the rapporteur.
My party supports the Commission’s intention to end the tax benefits which the aviation sector enjoys internationally. This has led to unfair competition between different modes of transport for longer than anyone can remember. We therefore support the rapporteur’s proposal which indicates that the EU should take the initiative to introduce a kerosene tax on all domestic flights. This could prove an effective brake on the tremendous growth in the number of cheap flights against which rail is hardly equipped to compete.
Budget airlines already account for a quarter of European air traffic, which has, above all, resulted in the growth of regional airports. It is important for the Member States to give us an insight into subsidies that are channelled to those airports with the intention of attracting airline companies. We must move away from the idea that the increase in air traffic within the EU is a driving force of regional growth. For many of these medium-long distances, rail connections are a much more environmentally-friendly alternative, provided that there is a level playing field.
Since the introduction of emissions trading, rail has been paying a much higher price for electricity, but airline companies still do not pay a cent of excise despite their constant moaning and groaning about high fuel prices.
. Mr President, every year, we become increasingly aware of the effects of climate change. It takes longer for winter to set in, and when it does, it is increasingly milder, and summer starts earlier and is increasingly warmer. Is this an inevitable process? I hope not. We should, though, pull out all the stops to ensure that this trend is bucked. That is why I agree with the Commission’s communication. If we want to fight climate change effectively, all sectors must do their bit, certainly the aviation sector, which is responsible for high-altitude emissions and which has, as such, an extraordinary impact.
I can go along with the plan to set up an emissions trading system for aviation too, provided this meets a number of conditions. First of all, since it must encompass as many companies and routes as possible in order to fight unfair competition, it should apply to all flights out of, and into, all the EU's airports. Secondly, efforts which companies have already made to limit their emissions should be taken into consideration. I would also prefer for allowances to be handed out on the basis of an auction. Thirdly, it should become possible to include substances other than C02 if this can be backed by scientific proof.
Also, the VAT exemption for kerosene and plane tickets should be abandoned, provided this is done in an all-inclusive plan in which the VAT exemptions for other modes of transport are also reviewed. In the framework of the discussion on Eurovignette, the Commission has promised to carry out a study into the internalisation of external costs for all modes of transport. I should like to call for this study to be completed promptly, so that the results can be made available as soon as possible and we can adopt legislation that takes these results into account.
As a result of technology developments and the globalisation of tourism and the economy in the past decades, the number of passengers travelling by air has shown a radical increase. Unfortunately, the number and extent of environmental problems caused by air travel have also shown a proportional increase.
At the moment, aeroplanes account for only 3% of the European Union's total greenhouse emissions, but the rapid annual increase of almost 5% means that it is now time to act. Europe has assumed a pioneering role by deciding to take action in this area, in conformance with the Kyoto principles.
However, pioneering actions always involve risks. Therefore, we must make sure that the measures taken do not place European airlines at a competitive disadvantage. At the same time, we must find a solution that effectively encourages the sector to reduce atmospheric pollution. I personally believe in market instruments, which is why I support the introduction of an adequately developed emission trading system in this area too.
It is important that we make maximum use of the reserves still left in the current imperfect system. I am thinking, primarily, of improvements in air transport organisation. This is important both in respect of atmospheric pollution and noise pollution caused by aeroplanes. We need to reconsider the logic of making detours to avoid military facilities, and we must make every effort to avoid flights over inhabited areas, because the increase in air traffic is affecting the lives of more and more European citizens, and is leading to increasingly frequent protests from the population.
The principle and the objective are clear. Our mobility should not have harmful effects on our health or on the condition of our environment. I hope that we will be able to achieve this, and I congratulate the rapporteur for a report showing plenty of initiative.
Mr President, first of all, my compliments to Mrs Lucas. She has drafted an excellent report that encapsulates the problems in aviation and the dilemmas associated with them.
What do those problems in aviation amount to? First of all, aviation contributes hugely to climate change: per passenger and per kilometre, the C02 emission in aviation is considerably higher than in transport by train or even by car. Certainly for short distances, the burden on the environment is high and it is precisely when short distances are involved that there are alternatives, of which, at present, too little use is being made.
The second problem is that too few people are aware of the major environmental burden that aviation presents. That is why it would be good if tickets and cars were to display the CO2 emission per km. I would welcome initiatives to that effect, Commissioner. To us in this House, it would be useful to know exactly what the CO2 emission is when we travel to Brussels or Strasbourg by car, train or plane.
The third problem is that the environmental tax is in no way reflected in the costs. Flying is unnaturally cheap. It is mystifying why the aviation sector should still be exempt from VAT. This puts the more environmentally-friendly transport methods, such as trains or buses, at a disadvantage. This phenomenon can, and indeed should, be stopped without delay. It is, in any case, of the utmost importance that aviation be brought, at the earliest opportunity, within a system of tradable emissions rights. This would give C02 a price tag and promote innovation, particularly more efficient engines and more economical and better use of fuel. In my view, it is obvious to use the existing emissions trading system as a basis, as long as we avoid the mistakes that were made in that system. Instead of free allocation, I would prefer to see auctioning. It also goes without saying that kerosene should be taxed.
The fourth problem is that it is not easy to tackle the aviation sector. Aviation is a source of both employment and enjoyment for consumers and tourists alike. That is why it is important to operate at European level and at the same time to invest in comfortable high-speed connections between the European cities. This would be an ambitious policy, and one to which the public would be sure to give its backing.
– Mr President, Commissioner, ladies and gentlemen, as an important transport sector, aviation is of vital significance to economic development in Europe. Worldwide and also in the EU, aviation is a growth sector, providing employment for more than four million Europeans.
Although aviation accounts for only approximately 3% of global CO2 emissions, this proportion is growing constantly. The objective of our policy must be to reduce the climate-change impact without also reducing growth in this key sector. The growth and competitiveness of our airlines must not conflict with the reduction of greenhouse gases. The choice of instruments is vital to achieving this objective. The introduction of a kerosene tax and the levying of departure or airline-ticket taxes would only result in dampening demand. Making flying more expensive would reduce greenhouse gases, but only at the expense of growth, which is not absolutely necessary.
The incorporation of aviation into the Emissions Trading Scheme, as proposed by the Commission, is a better alternative from an environmental and economic point of view. Emissions trading that is limited to the EU must offer guarantees that European airlines are not put at a disadvantage in comparison to other airlines. In addition, emissions trading must not become an end in itself, but must primarily create incentives for investment in improved technologies. The promotion of technology holds the key to harmonising the objectives of growth and reduction of CO2 emissions. The European aviation and space-travel industry, in particular, has made a decisive contribution to the development of engines with greater fuel efficiency, and thus of cleaner aircraft.
In addition to the promotion of technology, two further aspects need to be taken into account that have been neglected in the debate on reducing emissions. Firstly, the creation of a single European airspace and air traffic control area – the ‘Single European Sky’ project – and secondly the extension of airports. Even without regulatory enthusiasm, we can achieve a considerable reduction in greenhouse gases by reducing flying distances and avoiding stacking.
Mr President, thank you, Mrs Lucas, for a constructive and clear report. Action in terms of quotas is preferable to free and complicated allocation. It is important for us to make a clear decision about separate trading systems for aviation. That is only logical because the climate change impact of aviation is two to four times greater than the impact of carbon dioxide alone. Aviation would therefore be placed at an undue advantage if it were to form part of the general system, and the fight against climate change would become less cost-effective.
Aviation is expanding rapidly. It is a kind of tax haven of the skies, with exemption from VAT and fuel tax being the most serious aspect of this. All this is of most benefit to the richest people in society, who are the most frequent fliers. Paradoxically enough, it would, then, be those on low incomes who would benefit most from increased emissions charges, for these would reduce the amount of state income needed from other areas, such as rail travel, in which those on low incomes account for a larger share of the market. I am very pleased about the support for separate systems shown by the Group of the European People’s Party (Christian Democrats) and European Democrats, and I expect the Socialist Group in the European Parliament also to stand up for the less well off.
– Ladies and gentlemen, it is no simple matter to establish equal conditions for the various forms of transport. Qualification requirements for crews, the infrastructure of the individual forms of transport, the fuel or energy required to keep things running, unified operating rules for a given form of transport, environmental impact and how to assess it – there are indeed many aspects to consider, all the way from research and development to the investigation of accidents. This is why the report under discussion is attracting so much interest from the experts in the field.
A basic requirement when introducing any measure is to ensure fair competition. It is therefore necessary to require that the introduction of carbon dioxide emission permits for aviation fulfils paragraph 32 of the motion for a resolution in the sense of the Kyoto Protocol, in other words with no growth in emissions compared to the base year, and that this applies to all organisations. In the modern age, aviation is always in the forefront when it comes to introducing new technical solutions. It is therefore sure to provide an example in cutting other emissions, although establishing limits is a matter for further negotiation. Despite this, it is necessary to establish standards for volatile hydrocarbons – especially aromatic ones – and solid particulates, oxides of nitrogen and other factors such as noise on an equal basis for all users of the European Union’s air space, in such a way that EU transport firms do not suffer discrimination through the selective application of limits.
It is similarly desirable to support the use of biofuels. We must not allow unfair competition from foreign transport firms through the introduction of VAT, and it is essential to coordinate such a step across the entire aviation sector and not just within the EU. The operation as a whole will certainly be complex but it is feasible, as long as the conditions set out in the report are adhered to. On behalf of the Confederal Group of the European United Left/Nordic Green Left, I therefore strongly urge all Members to endorse the report on reducing the climate change impact of aviation, including our amendment.
I would like to conclude with the comment that flights by military aircraft and helicopters used for espionage and guard duties constitute a significant source of emissions. Let us try to reduce them, Commissioner.
Mr President, whether one accepts Mrs Lucas’s figure of 4.1 million jobs or the Association of European Airlines’ figure of 7.5 million jobs directly dependent on air transport, we must agree that the aviation industry contributes very significantly to European employment and growth.
Air transport is vital to the EU’s economy, accounting for up to 8% of GDP, boosting productivity, attracting investment and encouraging tourism. Air transport has become an integral part of society, allowing us to travel long distances quickly, but also strengthening Europe’s integration, prosperity and political importance. Aviation facilitates social cohesion and cultural exchange. Strategically, air transport is of critical importance, particularly for peripheral regions and islands such as Ireland.
It is easy to exaggerate the contribution from aviation to the present problem of climate change, and emissions from all transport sectors are of concern to the air quality issue and the climate change debate, which is the number one item on every environment agenda. We should not be singling out aviation and ignoring shipping and the considerably greater impact from increasing road transport and car usage.
In 2003, total emissions from flights into and out of the EU 25 Member States contributed 3.4% of CO2 emissions, which was equivalent to 0.5% of worldwide emissions in this area. Air transport is treated differently under the UN Framework Convention on Climate Change in terms of how its greenhouse gas emissions are accounted for. It is not directly included in the Kyoto Protocol.
While we should acknowledge the advances made by the European aviation industry’s voluntary initiative, the Emissions Containment Policy, with EU air traffic movements set to double by 2020 over the 2003 level, the real question is whether, on the basis of the polluter pays principle, this voluntary initiative will be adequate to counteract rising emissions from air transport. Do we need legislation?
Interestingly, a recent House of Lords report on aviation’s contribution to climate change stated that it was insignificant and likely to remain so for 30 years. The industry itself claims that fuel efficiency, direct routing and new technology have already achieved a 70% reduction in aircraft emissions over the last 30 years and that air traffic management, improved holding patterns over airports, and replacement of older planes with state-of-the-art technology in fleet renewal could reduce climate-change impact even further as the number of flights increases each year.
An emissions trading scheme and auctioning rights are worth investigating, but, I ask the Commissioner, would a stand-alone or closed ETS for aviation not fall at the first hurdle, since all the trading entities would be net buyers and there would be no market? A possible solution, following a comprehensive impact assessment, would appear to be incorporation of aviation into a reviewed existing ETS, with the proviso that all flights landing and taking off in Europe must be included. This should ideally be part of a global solution, with industry and governments sitting down with the International Civil Aviation Organization, as Article 2(2) of the Kyoto Protocol suggests. Do not hold your breath.
Any economic instruments must have clear environmental objectives, rather than fiscal ones, and must be part of an overall package that addresses technological, operational and infrastructural improvements. An open skies agreement, reducing stacking and taxiing time through better air traffic control management and improved scheduling and coordination within a single European sky policy must all be part of a comprehensive policy mix.
I would like to remind the author of the report that the European Parliament is often called the flying parliament. Flying as we do every week to one of the EU's capitals, we should be particularly concerned about making aviation a more environmentally friendly mode of transport. In policies concerning the effect of aviation on climate change, the ‘polluter pays’ principle must be upheld. It is regrettable that air transport does not cover the external expenditure which arises as a result of its effect on the climate. The logical thing would be to include aviation in the EU's trading system for greenhouse gas emission allowances. The funds raised by the collection of such taxes could be invested in new technology dedicated to the production of ‘cleaner’ aircraft. The expansion of rail and bus transport could reduce both the pressure on overloaded airports and the pollution emitted by aviation. Unfortunately, the rail and road networks in Lithuania and the other Baltic countries are not integrated into the EU's infrastructure. They are outmoded and overloaded. If the ‘Via Baltica’ and more importantly the ‘Rail Baltica’ projects fail to receive special EU attention, it will be a long time before rail and road transport in this region are able to help aviation.
Mr President, I wish to join other colleagues in congratulating Mrs Lucas on her excellent work. Mrs Lucas’s report meets with my agreement to a great extent and hence I will confine myself to making some general comments on the subject matter under discussion.
I think we all agree that the dangerous trend of increasing aviation emissions has to be checked. In my view, the simple, common sense options for a solution offering a reduction in aviation emissions are the following.
First, a general reduction in air travel through encouragement of the use of other, less polluting means of transport, such as rail transport. For this to be achieved, there has to be genuinely fair competition, which historically there has not been. It almost escapes logical explanation why today aviation is still not subject to fuel tax or VAT, and this anachronism surely needs to be corrected. The corresponding air-fare price increases that will result will not only make people use, when possible, alternative, more environmentally-friendly means of transport, but may cause them to limit their travelling altogether, which is not a bad thing.
The second option is the improvement of the fuel efficiency of aviation engines. For this to be achieved, novel engine technology research and development needs to be promoted even more intensively. State assistance to that end should be encouraged most strongly.
The third option is the introduction and promotion of aviation fuels which have less impact on the environment. In this respect, more research should be encouraged into novel fuels such as biofuels.
The fourth option would be the phasing-out of old inefficient aircraft, some of which cause two or three times as much damage to the environment as more modern aircraft. To this end, the airline industry must be given clear incentives for regularly upgrading their aircraft.
Fifthly, there is the option of operating a more efficient service. There has already been mention of aircraft holding circles and running half-empty aircraft. Surely there is scope for improvement in efficiency in that area.
– Mr President, ladies and gentlemen, here, at last, is a report that takes a sufficiently critical line on the impact of aviation on climate change. I am much obliged to the rapporteur.
All the previous speakers have mentioned the enormous growth rates recorded in aviation. The rates are so high that their further growth could destroy all the savings that the other economic sectors have worked very hard to achieve.
For this reason, aviation, too, must of course be taken into account in the Kyoto objectives if it is not to continue to be privileged in such an abominable way. Since we have waited so long, a whole package of measures is now needed to bring the negative impact under control – emissions trading alone will by no means suffice. As my fellow Member has already said, tourism within Europe will also benefit as a result.
This is not possible at the moment at global level, but we must take action at long last, before the emissions from aviation eat up all the savings we have made in other economic sectors. We cannot wait any longer.
Mr President, information provided by the International Civil Aviation Organisation shows that the airline industry in Europe transports over 320 million passengers each year. This means that around 110 000 aircraft produce emissions that irreversibly pollute the air every day. It is estimated that by 2050 the amount of carbon dioxide emitted into the atmosphere by the airline industry will reach 5% (in 2000 this figure stood at 2%). In accordance with Eurocontrol forecasts, by 2020 the number of flights in the European Union will more than double compared to 2003.
This data shows that the negative effects of the growth of the aviation industry outweigh its benefits for society in terms of technological progress. We have to try to limit these harmful effects on the environment while maintaining the principle of competitiveness within the growing cheap airlines market, as these airlines have become incredibly popular in Europe. We should also remember that the air transport sector generates around four million jobs, and that is why it is vital to carry out a detailed investigation into the influence of the airline industry on air pollution and the increase in noise levels.
However, the main pressure should be placed on trade in emission permits and the creation of an appropriate system for enforcing this method. The system for trade in permits for aviation should cover all flights to and from all airports on European Union territory, regardless of the country of origin of the airline. If possible, it should also cover intercontinental transit flights passing through European Union airspace.
– Mr President, ladies and gentlemen, the first thing we need is a standardised European procedure for stemming the environmental impact of air transport. Unilateral measures at national level such as airline-ticket taxes and kerosene taxes will not work. Emissions trading in air transport is the right course of action but, from a transport-policy point of view – or from my point of view – the main instruments contained in the Lucas report are wrong.
Firstly, we need aviation to be included in the existing EU Emissions Trading Scheme. A separate scheme would be counterproductive and would stall the growth in air transport. That conflicts with our Lisbon Strategy. Why is that the case? There is no market without suppliers and, in the early days, air transport will buy only on the basis of its growth rates and of technical innovations for the long term.
In addition, a separate scheme would require a new administrative structure and contradict our intention to strive for better lawmaking. What would we then do with other modes of transport? Would we need further schemes? This does not make any sense.
Secondly, I reject the inclusion of non-CO2 climate-change impacts through multipliers. Let us look at Switzerland, Sweden and the United Kingdom, where the NOx problem is regulated by means of landing charges. It makes sense to do it that way.
Mr President, when some time ago we drafted the emissions trading directive, it was hard to imagine any other report that would have so much influence on the situation in Europe and about which the decision-makers knew so little. At the time, Europe was stepping into unknown territory, because there was only very little theoretical research into the effects of emissions trading. Now, however, those effects are very well known, especially those which hamper European competitiveness, as well as the effects which, paradoxically, damage the global environment.
As we are now extending the front where the fight against climate change is taking place, we can no longer afford to make the same mistakes again. It is in this context now that the call in this report for the EU to show leadership in the fight against climate change by taking regional and early action reminds me too much of an attitude for which at present we are paying rather a high price. It cannot be considered leadership when we act alone, while others show their support from the sidelines.
It is obvious that we have to address the problem of emissions from aviation, but the success of the project itself will be decided by the remedies chosen to achieve the goal. Now that we are wise when it comes to the current emissions trading scheme, we know that we need a common global way forward, so that the environment might benefit from it best. If the proposed actions, therefore, are to be realised, they will need to be examined much more widely and approached with caution, because we now need workable practices rather than ideology.
On the basis of my initiative and in the name of our group, we have tabled an amendment in which we insist on a clear evaluation of the effects being made, caps on emissions being defined, and an explanation regarding what agency will in practice be responsible for the action to bring about reductions as called for, and, in particular, how we are to ensure that airlines outside the EU are also involved in emissions trading. If we do not have this knowledge base, once again we will be building a house of cards.
Other options for emissions trading itself should also be studied. The priority remedies are, for example, the development of technology and the smooth flow of air traffic itself, because a good number of emissions are the result of using obsolete fleets and airport congestion.
It was therefore regrettable that with the emissions directive we made such unsatisfactory progress in such a crucial area. With the Commission now drafting its own proposal on emissions trading in aviation, it is surely time for it to make a comeback.
Mr President, when it comes to the environment, aviation always seems to me to be the easiest target to blame for emissions. However, there is sufficient evidence in the public domain that appears to contradict what is called for as a solution in this report.
As Mrs Doyle mentioned, the UK House of Lords recently finalised a report on the effects of aviation on climate change. As she said, it states that the effect would be insignificant and likely to remain so for 30 years. Commissioner, Mrs Lucas, I have a copy of that report with me tonight. I would very much welcome your views on its contents.
Similarly, as Mrs Doyle mentioned, figures published by IATA show that over the last 40 years, through technological development, aircraft are 70% more fuel efficient. I have no doubt that such technological advances will continue to improve the situation. We can already see that in the new generation of aircraft: the Airbus 380 and the Boeing 787. Given those two factors I suspect that the report’s author is more guilty of wishful thinking than scientific fact.
One of my main concerns when addressing the topic is that Europe tries to act alone, making decisions which could potentially place EU airlines at a competitive disadvantage. There are international organisations – one of which is the International Civil Aviation Organization – that regulate the industry at a global level. I believe any action that is necessary should be taken at that level. In my view what is needed is incontrovertible scientific evidence, not speculation. That is why I support a full impact assessment being carried out before any proposals are brought forward.
We must be careful in the messages that we send out, not only to the aviation industry, which contributes greatly to all our countries’ economies, but also to our citizens, who I believe have the right to continue to enjoy affordable air travel, whether on business or for pleasure.
Mr President, I thank the Members of Parliament for their very important speeches and for their contribution to this evening's debate. In closing this debate, I should like to say that the Community initiative in the sector in question is extremely important.
As Mr Bradbourn said, aviation is a global sector and, as such, responsibility for the matters in question must lie with the International Civil Aviation Organization, and account must be taken of scientific results and scientific proof and of the very important study carried out by the House of Lords committee, which I too have seen. Without doubt, we shall have a full impact study to support our legislative proposal.
I should also like to say that there is excellent cooperation between the European Union and the International Civil Aviation Organization. On the question of climate change, in particular, we must take action at European Union level, including for the simple reason that the European Union agreed in the Sixth Community Action Programme that it must determine, propose and take measures if the International Civil Aviation Organization failed to propose the relevant measures by 2002. This deadline expired a long time ago. Consequently, we must take action and, as I said earlier, the European Council called on the Commission last December to submit the relevant legislative proposal under the codecision procedure.
In all events, the action we are examining will not contradict the European Union's commitments towards the International Civil Aviation Organization, given that the Civil Aviation Organization itself is in favour of an open system of emissions trading; in other words, it has accepted that emissions from international aviation will come under the current national systems of emissions trading rights.
Our proposal moves in precisely this direction. Last year, as you know, the Community trading rights system was put into practice. This is the first and the largest international trading system and now, of course, is the best time for us to extend it by including aviation in a way that is compatible with the International Civil Aviation Organization.
The European Union accounts for approximately 50% of total carbon dioxide emissions by international aviation, compared with Annex I countries, in other words countries which have restrictions in accordance with the Kyoto Protocol. Consequently, the measure recommended by the Commission will doubtless have important repercussions. We hope that this example will be followed by other countries.
Finally, I should also like to refer to the concerns expressed to the effect that our proposal will put European companies at a disadvantage, compared with companies in third countries. This is not the case; there is no such risk because, under the Commission proposal, the trading system will cover all airlines operating flights in the geographical area, within the geographical scope of the system, irrespective of nationality.
This means, therefore, that airlines in the European Union will be treated in exactly the same way as their foreign competitors. I hope that plenary will approve the motion and support the Commission's proposals.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Mr President, I am pleased with this Parliament's opinion report aimed at seeking alternatives and measures to alleviate the negative effects of aviation on the environment and its impact in terms of climate change.
I would like to point to the danger of proposing measures aimed at increasing kerosene prices, take-off and landing fees or flight ticket prices, since these measures would have a direct impact on users, who would have to shoulder any increase in prices by airlines.
This increase would harm tourist areas, such as the islands, and would increase the costs of imported products, which would have a negative impact for consumers living in island regions. It would also mean a loss of competitiveness for the islands and it would slow down accessibility to continental markets and the full integration of the island regions into the so-called ‘motorways of the sea’.
I would call upon the Commission and the European Parliament, before taking the measures proposed, to carry out a study of their economic impact on all regions and to pay particular attention to regions with structural disadvantages due to natural, geographical and permanent conditions, as in the case of the islands.
The next item is the report (A6-0230/2006) by Mrs Eija-Riita Korhola, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies [PE-CONS 3614/2006 – C6-0156/2006 – 2003/0242COD)].
. Mr President, the regulation on applying the provisions of the Aarhus Convention to Community institutions, which will finally be voted on regarding its adoption in tomorrow’s plenary session, will complete a process whose principal beneficiary will be the EU citizen.
The issue concerns important environmental legislation which applies to access to environmental information and public participation in decision-making. Together with the Conciliation Committee we achieved a result in which we endorsed both of these, at Union level too.
The end result itself is, I believe, a balanced one. I am particularly satisfied that our Conciliation Committee adopted it unanimously. At the same time I want to thank my fellow Members. After some initial problems of interpretation, we found a common policy, which we successfully upheld.
I have been rapporteur for the Aarhus Convention throughout the entire process, ever stressing the importance of citizens’ rights in environmental matters. Openness and transparency are the lifeblood of democracy and a fundamental element in our own safety. That is why I am especially happy that we were able to improve the transparency of the institutions while retaining the powers, but also the accountability, of the institutions to which they are relevant. This concerns democratically elected institutions, such as the European Parliament, not forgetting the Council of course. In a democracy, the people are the highest authority and the decision-makers that they elect implement their will. That is why I did not consider it right to go down a path where politicians would be delegating power away from themselves to less open and less transparent agencies.
The Aarhus Convention, ratified by the EU and the Member States in the European Community, will be implemented by means of three directives, the two first so-called pillars of which have already passed through the codecision procedure, with conciliation. These pillars concerned the transparency of environmental information and the public’s right to participate. The fate of the third pillar, the directive on access to justice, is, unfortunately, still unknown. As these three Aarhus pillars were now being extended to the EU’s own institutions, that brought with it some legal challenges which set this regulation apart from earlier ones, those which were targeted at Member States.
One area which became problematic during conciliation was the proposals regarding access to environmental information. Parliament’s amendments contained technical and legal errors, which was one factor in the reason why our Conciliation Committee was closer to the view of the Commission and the Council than was still evident after the second reading. The exceptions to releasing environmental information were one example of this. Parliament, after the second reading, would have liked to rely on Directive 2003/4/EC, intended for the Member States, as far as exceptions to access to EC environmental information were concerned. Legally, however, it would have been impossible, as the directive is only intended for the Member States. The final solution was to apply Regulation (EC) No 1049/2001/EC, which deals with the public scrutiny of documents held by the EC institutions and which is tailor-made for this very purpose. This way the approach is consistent for all types of information.
The other difficult area where we abandoned the view reached during the second reading was the right for the public to participate in the drafting of action plans and programmes funded by the EU institutions. Right at the start there had been some confusion over concepts relating to this amendment. Some understood that the amendments related to access to information, although the question was about the right to participate. We nevertheless negotiated a good compromise.
With these few compromises we succeeded in preserving the spirit of the changes during Parliament’s second reading, although we did also abandon some of them in the end. Other important achievements in line with Parliament’s policy were lengthening the period of time citizens have to make their voice heard, and broadening the scope of the obligation which the EC institutions are under to open their archives. Furthermore, with regard to access to justice, Parliament succeeded in extending from four weeks to six the period during which NGOs may avail themselves of access to justice.
In the regulation itself, NGOs have been given a special role: that of requesting an internal review with regard to decisions by the institutions. This role, now created for them by the regulation, is important for the Union. I wish to thank the environmental organisations for their involvement and their input during the Aarhus legislation process. Although perhaps we did not always agree, for example, on the scope of the rights accorded them, I appreciate and respect their desire to genuinely be involved in drafting better environmental legislation in the EU.
The future will show how well we have succeeded in our task. If the regulation is to work in practice as well as the two earlier directives, it will raise transparency in the EU to a level which will serve both our common inclinations and the public in the best way possible.
Finally, I wish to say a special thank you to Austria for the excellent work it did as the country holding the presidency of the Council. This was the third form of conciliation which I led in my capacity as rapporteur. My experience of the Austrian representatives’ expertise, familiarity with the subject and negotiating skills was incredible, and I therefore have every reason to give Austria top marks for its presidency. Similarly, I would like to thank the Commission’s representatives for their excellent levels of cooperation, which I have enjoyed throughout the entire Aarhus process since it began in 2000.
Mr President, I should like to thank Mrs Korhola, rapporteur for the Aarhus Convention, and Vice-President Vidal-Quadras, who chaired the conciliation committee with the Council, for the excellent results achieved during conciliation.
The discussions held were constructive and achieved positive results and feasible solutions. The few outstanding matters have been settled satisfactorily, which is why the Commission supports the conciliation text.
European citizens will therefore have a legislative framework which will guarantee them access to environmental information and participation in decision making on environmental matters. This being so, the Commission recommends that Parliament ratify the excellent results achieved by its negotiating team.
. – Mr President, Commissioner, ladies and gentlemen, this outcome of the conciliation aims to achieve greater transparency in environmental matters and greater public participation in decision-making with regard to these.
Mrs Korhola’s report makes it very clear that there had been a wide variety of developments in the legislative procedure and also some documents that certainly would not have met with our approval. Seen from this point of view, the compromise reached is undoubtedly acceptable.
Evaluating this text on the basis of the objectives given is another matter, however. These state quite clearly that, through public participation, every citizen should be able to live in the environment he or she finds pleasant, yet this objective cannot actually be achieved, as everyone has a different way of looking at his or her environment. The fact is that this is a noble objective and, if I take it as a basis, our achievements do not live up to it. I should also like to make the basic comment that this compromise, in particular, fails to meet the general demand for less bureaucracy, more transparency and more democracy; on the contrary, it is completely wide of the mark. The additional bureaucracy that this proposal entails is hardly acceptable.
In addition, from my perspective, it is unacceptable to grant special rights to non-governmental organisations in the environmental field. After all, many proposals and amendments would make it possible for NGOs to block or amend legislative texts from this House and Council just like that. I value the work done by NGOs in the environmental field, in particular, but I also see them as just lobbyists and representatives of a certain movement, like representatives of enterprises or associations.
In this regard, we must follow closely what progress is being made with the legislative text, what the impact is on legislation in general, and also which objectives are being achieved – quite apart from the fact that I can also see this leading to harmful competition between enterprises and, potentially, to distortions of competition. We must monitor this situation.
. Mr President, ladies and gentleman, Commissioner, I would like firstly to express my satisfaction with the agreement reached. The most important thing at the moment is for this legislation to be applied as soon as possible. In that way we will increase our objective of transparency in the environmental measures adopted at Community level.
I would like to highlight certain positive aspects, such as the work carried out by the trialogue, with the participation of the Commission, the Austrian Presidency and the group of MEPs who took part in it. I believe that through all of this work we are improving access to information relating to issues affecting the environment, making the exceptions, and their interpretation, more restrictive.
I would also like to stress, in relation to public participation in the adoption of decisions, that it is very important that that participation has been increased in the preparation, modification and revision of the environmental plans and programmes funded by the European Investment Bank.
It is also an achievement for the citizens that, when adopting decisions on environmental plans or programmes, the relevant Community institution or body must inform, and not just make reasonable efforts – as the text previously said – to inform, the public in relation to all decisions, since in that way we will increase the transparency of this kind of process.
With regard to access to information, perhaps the most important thing is the agreement reached on the basis of Regulation 1049. Since this Regulation is in force and relates to public access to documents held by the institutions of the European Community, there will be a system for access to all kinds of information held by the institutions and bodies of the European Union.
Finally, as well as repeating that I hope this agreement will be approved tomorrow and be implemented as soon as possible, I hope that the Community institutions and bodies will recognise that its effective application will benefit everybody and that they will act on that basis. This is a legal tool that will in many cases help us to preserve the environment.
. – Mr President, I too should like to congratulate the rapporteur and indeed everybody involved in reaching an agreement which has produced a joint text on this important regulation concerning the Aarhus Convention.
In Parliament and elsewhere we often speak about bringing Europe closer to its citizens. Well, Aarhus translates our words into action. I believe this regulation certainly helps to put flesh on the bones of Aarhus. Too often governments and other public bodies pay lip-service to public consultation and participation. It is seen as a necessary evil to be dispensed with as soon as possible; an inconvenience that the real decision makers have to endure. Too often public participation is filed away in some deep, dark drawer and very conveniently ignored.
That was and, in many cases still is, the system. That system has decided in its wisdom that the public – the ordinary citizens – whose lives will be immediately and permanently affected by certain environmental decisions cannot be trusted to participate in and influence such important decisions. The system is due for a shake-up and this regulation will significantly help that process.
Commissioner Wallström speaks of Plan D – for dialogue, debate and democracy. Well, Plan A, which is Aarhus, is surely a framework for ensuring that we can have dialogue, debate and democracy in environmental matters.
Unfortunately we have not yet ratified the Aarhus Convention in my own country, the Republic of Ireland, unlike most of our neighbours in the EU. That continues to place Irish citizens at a disadvantage, as Aarhus is the world’s most far-reaching treaty on environmental rights and guarantees public rights to access to information and public participation in environmental decision making.
This regulation, I am sure, will be welcomed by those who have an interest in the proposed incinerator in Ringsend in Dublin and will have certainly greatly facilitated those with concerns about Corrib Gas in the west of Ireland. However, I am pleased that, in this House at least, we are going in the right direction even if some countries, like my own, are dragging their heels.
Mr President, the EU has problems with its image. There is all too little transparency, and it is too hard for committed citizens to participate in the decision-making process, as the previous speaker so eloquently described. The Aarhus Convention, governing the conditions for participation by NGOs in the environmental legislation process, has addressed this issue. This splendid Convention has been ratified by all the Member States, but clearly has not been implemented as it properly should have been. Now it is the EU that is to ensure that this legislation is implemented. There have been many problems achieving this state of affairs on a basis that is merely more or less consistent, but so numerous have been the improvements introduced as a result of the second reading that we in the Group of the Greens/European Free Alliance will support the proposal, even though it is far indeed from being as good as it could have been if the EU had lived up to its own fine words about being there for the people. It is, however, a pity that the Commission’s clear text on access for NGOs to the European Court of Justice has been watered down by the Council and by Parliament. It is now not at all clear whether this access actually exists. We hope, however, that future cases will work out in favour of the NGOs, and thus of the EU.
. Mr President, in my constituency in Ireland there is a battle being fought. Men, women and children are standing guard everyday in Pallaskenry, County Limerick, blocking their county council from cutting off the pipes which supply them with the clean, spring-fed lake water that they and their ancestors have been using for thousands of years and from forcing them instead to take a supply of water from the River Deal, one of Ireland’s most polluted rivers.
In another stand-off in Bantry, County Cork, people are camping out at strategic positions, blocking workers sent to run unnecessary over-the-ground high-voltage power lines across their farms. These groups are not only in the blockades but they are in the High Court, at great personal expense, and are being threatened by our justice system with prison.
With Aarhus these situations should not be happening in Ireland. Is there anything you can do to help us? Our government has signed the Aarhus Convention, which makes our government look good among its nation peers, but our government is one of the few signatories that refuse to ratify it and to give it effect. The Aarhus Convention demands that we the people contribute information and have access to it, that the people are part of every decision taken about the environment and that we have affordable and ready access to justice when it is necessary to protect the environment and the families in it.
By not ratifying Aarhus, the Irish Government thinks it can continue its practice of riding roughshod over its people, whilst kowtowing to any and every wealthy investor, regardless of the damage it will do to people’s lives, health and environment. This report seeks to urge a better application of Aarhus, but we in Ireland have no application. Please put pressure on the Irish Government to finally ratify Aarhus, even at this late date, and see the people as an ally rather than an enemy in the effort to protect the environment.
Over the past years we have heard at various European forums about how important it is for the European Union to be close to its citizens and to make the operation of its institutions more transparent.
The adoption of the Aarhus Convention by the European Union is a significant step in this direction. Environmental protection is the area in which the general public probably shows the highest level of interest in the performance of our institutions, and apart from having access to information, it also wants to participate in decision-making. Finding the balance between the ever-increasing publicity and maintaining the institutions' ability to operate is not an easy task. It would not be right to create a situation that would lead to the proliferation of court cases.
I believe that we can expect civil organisations wishing to exercise their rights to operate in a law-abiding manner themselves, and in exchange, we should not infringe their rights with unjustified exceptions. This is why I am disappointed that the final version of the proposal does not include access rights to projects financed by European institutions. We can hardly expect citizens to identify with a Europe that accepts certain fundamental principles, but at the same time is ready to provide financial assistance to objectives that they oppose. Moreover, Europe should also provide an example to Member States in this respect, as we have heard earlier.
Overall, I am convinced of the advantages of social control. I am aware that the affected bodies may often view social control as an inconvenience, and it may seem unnecessarily complicated to them. Still, at an overall social level, it does lead to decisions that are better than those made without the participation of citizens and their organisations. After all, this is the basis of democracy, is it not? Thank you very much, and congratulations to my colleague Mrs Korhola for her excellent work.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A6-0231/2006) by Johannes Blokland, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC [PE-CONS 3615/2006 – C6–0154/2006 – 2003/0282(COD)].
. Mr President, finally, the moment had arrived. On 3 May 2006, more than two and a half years after the Commission had presented a proposal for the review of the Batteries Directive, the Council and Parliament, through conciliation, reached agreement on the final text.
First of all, I should like to thank the Austrian Presidency for the constructive way in which this dossier was brought to a favourable conclusion. In the 23 amendments that were adopted at second reading, the presidency, and by extension also the Council, did more than meet this House halfway. I should also like to thank all Members of this House, especially those who were in the delegation and the conciliation secretariat, for their commitment and support. It is partly thanks to them that we have a good result.
In addition, I am indebted to the Commission for its input in the compromises and the drafting of new text proposals. This has proved invaluable in terms of the process whereby agreement was reached. What have we now achieved? I should like to single out a few key points.
First of all, the directive enables consumers to choose a cost-effective battery more easily. After all, the cheapest battery is not always the most cost-effective. Since the directive makes it compulsory for producers to specify the capacity on batteries, consumers can assess the price/quality ratio themselves and select the most cost-effective battery for each purpose.
Secondly, the agreement also stipulates that it must be straight-forward to remove batteries from appliances. By replacing the battery, we can prevent consumers from having to dispose of perfectly good appliances because the battery is flat.
Thirdly, the producer must take back batteries after use and handle the recycling of them. This also applies to those supplied in the past.
Fourthly, the directive requires all Member States to set up an effective collection system. This is a considerable improvement for at the moment, only six Member States have a national collection system for batteries. Moreover, the differences in collection percentages are still very high, ranging from 59% in Belgium to 16% in France.
Fifthly, all producers of batteries in the European Union will be registered, so that all producers will be responsible for funding the collection and processing of spent batteries.
Finally, I should like to mention the keystone of the directive on which we had already reached agreement at first reading, namely the ban on cadmium in portable batteries, which enters into effect in 2008. As a result, this harmful metal will, in time, disappear from household waste, with a consequent benefit to the environment and to public health. Moreover, the alternatives to nickel cadmium batteries appear to be far superior.
Given the positive negotiation result, I warmly recommend this House to vote, tomorrow, in favour of the new Batteries Directive, and should like to ask the Council to do likewise as soon as possible, so that the new legislation can be published. In addition, the importance of what the Member States have to do in implementing and enforcing the Batteries Directive should not be underestimated. I would express the wish and expectation that a start be made straight away, so that we do not need to do the impossible in the closing stages.
In my view, a review will be needed in future with regard to the applications to which an exemption from the cadmium ban applies. I take it as read that the Commission will be attentive in this respect and will present a proposal to Parliament in due course.
Mr President, I should like to congratulate the representatives of the European Parliament on the discussions held in the conciliation committee last May. In particular, I wish to thank Vice-President Roth-Behrendt, who chaired the conciliation committee, and Parliament's rapporteur, Mr Johannes Blokland, who truly made a very important contribution to the positive results achieved.
The discussions in the conciliation committee were constructive and moved in the right direction, thanks also to the efforts of the Austrian Presidency, and agreement was reached on numerous important matters, as Mr Blokland mentioned: the possibility of removing accumulators from appliances, the exemption for very small battery producers, capacity labelling on batteries and other important matters to which positive solutions were found.
The European Commission supports the outcome of the procedure and we recommend that Parliament vote in favour of the excellent results achieved by its negotiating team.
. – Mr President, Commissioner, ladies and gentlemen, I am much obliged to the rapporteur, Mr Blokland, for his committed work. Of course, his original proposals were rather more ambitious than the outcome of the Conciliation Committee we have ended up with, and so it could be said that this is not an unqualified success for the environment. What was decided does, however, represent a clear improvement in the protection of human beings and the environment against the hazardous chemicals that can escape from batteries. That is why a vast majority in the House should support this outcome tomorrow.
I agreed with Mr Blokland on most points but, even from the start of the procedure, I disagreed with the extension of the cadmium ban to industrial batteries. I am pleased that we have managed to find a solution in committee at second reading. A cadmium ban relating to industrial batteries – unlike such a ban relating to portable batteries – would have put too great a strain on industry whilst having little effect on the environment, as we have an effective recycling system for industrial batteries.
The German Federal Environment Agency has informed me that even operators of certain plants in the Libyan desert are looking into how to dispose of their industrial batteries, as these batteries are so large that they cannot just be put into the household waste. Even in the Libyan desert, therefore, recycling is a real consideration, and that is why I advocated a derogation for these from the outset – which has in fact been laid down in the final resolution.
I agree with all the other proposals Mr Blokland has presented, however, and am glad that agreement has been reached between all three institutions.
Mr President, I too would like to begin by thanking Mr Blokland. It has been a long process, and you have worked hard. You have seen eye to eye with the Socialist Group in the European Parliament for a large part of the way. It is also for this reason that we are able to support the compromise even if, like the preceding speaker, we are not entirely satisfied. There are certain areas where this piece of legislation could have been better. We do not agree that cordless power tools, specifically, should be excepted. They account for a large proportion of the cadmium batteries in use today. There are alternatives, which may be reusable. It may also be possible not to let some of these batteries slip through the system, and for the environmental damage therefore not to be as large – if, that is, the system works. We must simply point out, however, that there are alternatives, and since there are alternatives, why should we not use them? Why should we not, then, ban these hazardous batteries?
It is, of course, the progress, indeed great progress, made that ensures that we are supporting this legislation despite everything. The capacity labelling is a good thing, particularly for consumers. We are, of course, aware of all the advertisements for batteries – I shall not specify any product names, but there is definitely something to do with a rabbit – and the manufacturers clearly wish to give the impression that these batteries last much longer than those of their competitors. It is also possible that they do just that, but now we will have proof of the matter, because it will now state on the packaging how much energy such a battery contains. This is clearly a good thing.
A further positive is that we are obliging the manufacturers to ensure that if there is a battery in an appliance it must be easy to remove. Another positive is the fact that we in Europe will now have a high overall percentage of recycling. Again, we could well have wished for an even higher figure, but we are happy to have Community rules in this area. All in all we have to say that it is an important area that we are now legislating for at Community level. Our ambitions were higher than what has been achieved, but we nonetheless support the legislation, overall, on the basis of the improvements that have been achieved.
Mr President, ladies and gentlemen, I support the aims of this directive, which forms part of European environmental policy.
As a member of Parliament’s delegation to the Conciliation Committee, I advocated a degree of flexibility, especially for accumulators that allow safety requirements to be met.
The wording proposed by the Conciliation Committee not only allows ambitious rules and targets to be retained – especially in terms of collection and recycling – but also allows account to be taken of reality and of the efforts being made by the manufacturers of accumulators, especially for industrial use.
Distributor take-back is in fact adopted as the default method of collection, but schemes that are already working can be retained, provided an assessment, which must be made public, shows that they are at least as effective as distributor take-back.
This guarantee of equivalent effectiveness in terms of collection seems to me to be crucial for a flexible but non-permissive system. Moreover, appliances must be designed in such a way that used batteries and accumulators are easy to remove and they must be accompanied by instructions containing information for consumers.
However, these provisions will not apply where, for safety, performance, medical or data integrity reasons, continuity of power supply is necessary and a permanent connection between the appliance and the battery is required. Once again, flexibility is closely circumscribed.
I nevertheless remain sceptical about capacity labelling of portable and automotive batteries and accumulators; and while I understand this concern for consumer information, I think that too many variables, such as conditions of use and usage, affect the life of such batteries and accumulators.
Finally, the joint text that is being put to the vote seems to me to bring balanced responses to the different institutions’ demands. I therefore invite you to vote in favour of this text, and I thank our rapporteur for the quality of his work.
Mr President, thank you, Mr Blokland, for a long fight that eventually led to an acceptable result. The Council was pulled this way and that by the industry’s lobbyists and fought against the best interests of consumers and the environment. I wonder what EU citizens would say if they knew that a majority of their governments were fighting against the consumers’ right to know the capacity of the batteries they buy. The Council wants us to buy a pig in a poke.
What would voters say if they knew that the Council did not want batteries to be easily removable so that they might be recycled easily or have their lifetime extended? What would voters say if they knew that their governments were fighting tooth and nail to obtain the lowest possible level of liability in respect of extremely poisonous heavy metals? As luck would have it, Parliament succeeded in putting most things right, but, scandalously enough, cadmium batteries in hand tools are still permitted. On this issue, the industry lobby unfortunately won, both in the Council and in Parliament. Thank you, Mr Blokland. You have done a good job, and I shall vote in favour of the report.
The debate is closed.
The vote will take place tomorrow at 12 noon.